Exhibit 10.1







ASSET PURCHASE AGREEMENT






Between






iGOURMET LLC




and




iGOURMET NY LLC, collectively as Seller








and






INNOVATIVE GOURMET LLC, as Buyer






Dated as of January 22, 2018



--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS
1
   
ARTICLE II PURCHASE AND SALE
9
   
Section 2.01 Purchase and Sale of Assets.
9
   
Section 2.02 Excluded Assets.
10
   
Section 2.03 Assumed Liabilities.
10
   
Section 2.04 Excluded Liabilities.
11
   
Section 2.05 Closing Date Purchase Price.
12
   
Section 2.06 Additional Purchase Price.
13
   
Section 2.07 Allocation of Closing Date Purchase Price.
13
   
Section 2.08 Withholding Tax.
14
   
Section 2.09 Third Party Consents.
14
   
ARTICLE III CLOSING
14
   
Section 3.01 Closing.
14
   
Section 3.02 Closing Deliverables.
14
   
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER
16
   
Section 4.01 Organization and Qualification of Seller.
16
   
Section 4.02 Authority of Seller.
16
   
Section 4.03 No Conflicts; Consents.
16
   
Section 4.04 Financial Statements.
17
   
Section 4.05 Undisclosed Liabilities.
17
   
Section 4.06 Absence of Certain Changes, Events and Conditions.
17
   
Section 4.07 Material Contracts.
19
   
Section 4.08 Title to Purchased Assets.
21
   
Section 4.09 Condition and Sufficiency of Assets.
21



i

--------------------------------------------------------------------------------





Section 4.10 Real Property.
22
   
Section 4.11 Intellectual Property.
23
   
Section 4.12 Inventory.
24
   
Section 4.13 Accounts Receivable.
24
   
Section 4.14 Customers and Suppliers.
24
   
Section 4.15 Insurance.
25
   
Section 4.16 Legal Proceedings; Governmental Orders.
25
   
Section 4.17 Compliance With Laws; Permits.
26
   
Section 4.18 Environmental Matters.
26
   
Section 4.19 Employee Benefit Matters.
27
   
Section 4.20 Employment Matters.
28
   
Section 4.21 Taxes.
29
   
Section 4.22 Brokers.
30
   
Section 4.23 Full Disclosure.
30
   
ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER
30
   
Section 5.01 Organization of Buyer.
30
   
Section 5.02 Authority of Buyer.
30
   
Section 5.03 No Conflicts; Consents.
31
   
Section 5.04 Brokers.
31
   
Section 5.05 Sufficiency of Funds.
31
   
Section 5.06 Legal Proceedings.
31
   
ARTICLE VI COVENANTS
31
   
Section 6.01 Conduct of Business Prior to the Closing.
31
   
Section 6.02 Access to Information.
32
   
Section 6.03 No Solicitation of Other Bids.
32
   
Section 6.04 Notice of Certain Events.
33



ii

--------------------------------------------------------------------------------





Section 6.05 Employees and Employee Benefits.
34
   
Section 6.06 Confidentiality.
34
   
Section 6.07 Non-competition; Non-solicitation.
34
   
Section 6.08 Governmental Approvals and Consents.
35
   
Section 6.09 Books and Records.
37
   
Section 6.10 Closing Conditions.
37
   
Section 6.11 Public Announcements.
37
   
Section 6.12 Bulk Sales Laws.
38
   
Section 6.13 Receivables.
38
   
Section 6.14 Transfer Taxes.
38
   
Section 6.16 Further Assurances.
38
   
ARTICLE VII CONDITIONS TO CLOSING
38
   
Section 7.01 Conditions to Obligations of All Parties.
38
   
Section 7.02 Conditions to Obligations of Buyer.
39
   
Section 7.03 Conditions to Obligations of Seller.
40
   
ARTICLE VIII SURVIVAL AND INDEMNIFICATION
42
   
Section 8.01 Survival.
42
   
Section 8.02 Indemnification By Seller.
42
   
Section 8.03 Indemnification By Buyer.
43
   
Section 8.04 Certain Limitations.
43
   
Section 8.05 Indemnification Procedures.
44
   
Section 8.06 Payments.
46
   
Section 8.07 Tax Treatment of Indemnification Payments.
46
   
Section 8.08 Effect of Investigation.
46
   
Section 8.09 Exclusive Remedies.
46
   
Section 8.10 Seller Liability.
46



iii

--------------------------------------------------------------------------------





ARTICLE IX TERMINATION
47
   
Section 9.01 Termination.
47
   
Section 9.02 Effect of Termination.
48
   
ARTICLE X MISCELLANEOUS
48
   
Section 10.01 Expenses.
48
   
Section 10.02 Notices.
48
   
Section 10.03 Interpretation.
49
   
Section 10.04 Headings.
49
   
Section 10.05 Severability.
50
   
Section 10.06 Entire Agreement.
50
   
Section 10.07 Successors and Assigns.
50
   
Section 10.08 No Third-party Beneficiaries.
50
   
Section 10.09 Amendment and Modification; Waiver.
50
   
Section 10.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
50
   
Section 10.11 Specific Performance.
51
   
Section 10.12 Counterparts.
51


 
 
iv

--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT
This Asset Purchase Agreement (this “Agreement”), dated as of January 22, 2018,
is entered into between iGOURMET LLC, a New York limited liability company (“PA
Seller”), iGOURMET NY LLC, a New York limited liability company (“NY Seller”;
and together with the PA Seller, jointly and severally, the “Seller”), and
INNOVATIVE GOURMET LLC, a Delaware limited liability company (“Buyer”).
 

RECITALS
WHEREAS, Seller is engaged in the business of web-based distribution/retail
direct to consumer of specialty foods (the “Business”); and
WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, substantially all the assets, and certain specified
liabilities, of the Business, subject to the terms and conditions set forth
herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
 
The following terms have the meanings specified or referred to in this ARTICLE
I:
“Accounts Receivable” has the meaning set forth in Section 2.01(a).
“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
“Agreement” has the meaning set forth in the preamble.
“Allocation get” has the meaning set forth in Section 2.07.
“Assigned Contracts” has the meaning set forth in Section 2.01(c).
“Assignment and Assumption Agreement” has the meaning set forth in Section
3.02(a)(ii).
1

--------------------------------------------------------------------------------

“Assignment and Assumption of Lease” has the meaning set forth in Section
3.02(a)(iv).
“Assumed Liabilities” has the meaning set forth in Section 2.03.
“Audited Financial Statements” has the meaning set forth in Section 4.04.
“Balance Sheet” has the meaning set forth in Section 4.04.
“Balance Sheet Date” has the meaning set forth in Section 4.04.
“Basket” has the meaning set forth in Section 8.04(a).
“Benefit Plan” has the meaning set forth in Section 4.19(a).
“Bill of Sale” has the meaning set forth in Section 3.02(a)(i).
“Books and Records” has the meaning set forth in Section 2.01(k).
“Business” has the meaning set forth in the recitals.
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York are authorized or required by Law
to be closed for business.
“Buyer” has the meaning set forth in the preamble.
“Buyer’s Accountants” means Liggett & Webb, P.A.
“Buyer Financial Statements” means the financial statements of Buyer for the
calendar years 2018, 2019 and 2020, respectively, prepared in accordance with
GAAP and reported on by Buyer’s Accountants.
“Buyer Closing Certificate” has the meaning set forth in Section 7.03(f).
“Buyer Indemnitees” has the meaning set forth in Section 8.02.
“Cap” has the meaning set forth in Section 8.04(a).
“Closing” has the meaning set forth in Section 3.01.
“Closing Date” has the meaning set forth in Section 3.01.
“Closing Date Purchase Price” has the meaning set forth in Section 2.05.
“Code” means the Internal Revenue Code of 1986, as amended.
2

--------------------------------------------------------------------------------

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.
“Direct Claim” has the meaning set forth in Section 8.05(c).
“Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
Buyer concurrently with the execution and delivery of this Agreement.
“Dollars or $” means the lawful currency of the United States.
“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.
“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.
“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.
3

--------------------------------------------------------------------------------

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.
“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
“ERISA Affiliate” means all employers (whether or not incorporated) that would
be treated together with the Seller or any of its Affiliates as a “single
employer” within the meaning of Section 414 of the Code.
“Excluded Assets” has the meaning set forth in Section 2.02.
“Excluded Liabilities” has the meaning set forth in Section 2.04.
“Financial Statements” has the meaning set forth in Section 4.04.
“GAAP” means United States generally accepted accounting principles in effect
from time to time.
“Government Contracts” has the meaning set forth in Section 4.07(a)(viii)
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.
“Indemnified Party” has the meaning set forth in Section 8.05.
“Indemnifying Party” has the meaning set forth in Section 8.05.
“Insurance Policies” has the meaning set forth in Section 4.15.
4

--------------------------------------------------------------------------------

“Intellectual Property” means all intellectual property and industrial property
rights and assets, and all rights, interests and protections that are associated
with, similar to, or required for the exercise of, any of the foregoing, however
arising, pursuant to the Laws of any jurisdiction throughout the world, whether
registered or unregistered, including any and all: (a) trademarks, service
marks, trade names, brand names, logos, trade dress, design rights and other
similar designations of source, sponsorship, association or origin, together
with the goodwill connected with the use of and symbolized by, and all
registrations, applications and renewals for, any of the foregoing; (b) internet
domain names, whether or not trademarks, registered in any top-level domain by
any authorized private registrar or Governmental Authority, web addresses, web
pages, websites and related content, accounts with Twitter, Facebook and other
social media companies and the content found thereon and related thereto, and
URLs; (c) works of authorship, expressions, designs and design registrations,
whether or not copyrightable, including copyrights, author, performer, moral and
neighboring rights, and all registrations, applications for registration and
renewals of such copyrights; (d) inventions, discoveries, trade secrets,
business and technical information and know-how, databases, data collections and
other confidential and proprietary information and all rights therein; (e)
patents (including all reissues, divisionals, provisionals, continuations and
continuations-in-part, re-examinations, renewals, substitutions and extensions
thereof), patent applications, and other patent rights and any other
Governmental Authority-issued indicia of invention ownership (including
inventor’s certificates, petty patents and patent utility models); (f) software
and firmware, including data files, source code, object code, application
programming interfaces, architecture, files, records, schematics, computerized
databases and other related specifications and documentation; (g) semiconductor
chips and mask works; (h) royalties, fees, income, payments and other proceeds
now or hereafter due or payable with respect to any and all of the foregoing;
and (i) all rights to any Actions of any nature available to or being pursued by
Seller to the extent related to the foregoing, whether accruing before, on or
after the date hereof, including all rights to and claims for damages,
restitution and injunctive relief for infringement, dilution, misappropriation,
violation, misuse, breach or default, with the right but no obligation to sue
for such legal and equitable relief, and to collect, or otherwise recover, any
such damages.
“Intellectual Property Agreements” means all licenses, sublicenses, consent to
use agreements, settlements, coexistence agreements, covenants not to sue,
permissions and other Contracts (including any right to receive or obligation to
pay royalties or any other consideration), whether written or oral, relating to
any Intellectual Property that is used in or necessary for the conduct of the
Business as currently conducted to which Seller is a party, beneficiary or
otherwise bound.
“Intellectual Property Assets” means all Intellectual Property that is owned by
Seller and used in or necessary for the conduct of the Business as currently
conducted.
“Intellectual Property Assignments” has the meaning set forth in Section
3.02(a)(iii).
“Intellectual Property Registrations” means all Intellectual Property Assets
that are subject to any issuance, registration, application or other filing by,
to or with any Governmental Authority or authorized private registrar in any
jurisdiction, including registered trademarks, domain names and copyrights,
issued and reissued patents and pending applications for any of the foregoing.
5

--------------------------------------------------------------------------------

“Interim Balance Sheet” has the meaning set forth in Section 4.04.
“Interim Balance Sheet Date” has the meaning set forth in Section 4.04.
“Interim Financial Statements” has the meaning set forth in Section 4.04.
“Inventory” has the meaning set forth in Section 2.01(a).
“IVFH” means Innovative Food Holdings, Inc., a Florida corporation.
“IVFH Shares” means Common Stock, $0.0001 par value, of IVFH.
“IVFH Share Price at Closing” means the closing price of an IVFH Share on the
OTCQB on the Closing Date.
“IVFH Share Price at Earnout” means the closing price of an IVFH Share on the
OTCQB on the date of payment of any Additional Purchase Price, if any.
“Knowledge of Seller or Seller’s Knowledge” or any other similar knowledge
qualification, means the actual or constructive knowledge of any director or
officer of Seller, after due inquiry.
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
“Leased Real Property” has the meaning set forth in Section 4.10(a).
“Leases” has the meaning set forth in Section 4.10(a).
“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.
“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive damages, except in
the case of fraud or to the extent actually awarded to a Governmental Authority
or other third party.
“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Business, (b) the value of
the Purchased Assets, or (c) the ability of Seller to consummate the
transactions contemplated hereby on a timely basis; provided, however, that
“Material Adverse Effect” shall not include any event, occurrence, fact,
condition or change, directly or indirectly, arising out of or attributable to:
(i) general economic or political conditions; (ii) conditions
6

--------------------------------------------------------------------------------

generally affecting the industries in which the Business operates; (iii) any
changes in financial or securities markets in general; (iv) acts of war (whether
or not declared), armed hostilities or terrorism, or the escalation or worsening
thereof; (v) any action required or permitted by this Agreement, except pursuant
to Section 4.03 and Section 6.08; (vi) any changes in applicable Laws or
accounting rules, including GAAP; or (vii) the public announcement, pendency or
completion of the transactions contemplated by this Agreement; provided further,
however, that any event, occurrence, fact, condition or change referred to in
clauses (i) through (iv) immediately above shall be taken into account in
determining whether a Material Adverse Effect has occurred or could reasonably
be expected to occur to the extent that such event, occurrence, fact, condition
or change has a disproportionate effect on the Business compared to other
participants in the industries in which the Business operates.
“Material Contracts” has the meaning set forth in Section 4.07(a).
“Material Customers” has the meaning set forth in Section 4.14(a).
“Material Suppliers” has the meaning set forth in Section 4.14(b).
“Net Income” means EBITDA (earnings before interest, taxes, depreciation and
amortization) of Buyer, determined in accordance with GAAP, for each of the
calendar years 2018, 2019 and 2020, respectively, as reflected in the Buyer
Financial Statements for such year, provided however, that Net Income shall not
be increased by any revenue not associated with the Business, and provided
however, that Net Income shall not be reduced by any expenses associated with
the operation of the Buyer, or with the operation of any Affiliate of the Buyer,
that is unrelated to the operation of the Business.
“NY Seller” has the meaning set forth in the preamble.
“PA Seller” has the meaning set forth in the preamble.
“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.
“Permitted Encumbrances” has the meaning set forth in Section 4.08(a).
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.
“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.
7

--------------------------------------------------------------------------------

“Purchase Price” means the Closing Date Purchase Price and the Additional
Purchase Price.
“Purchased Assets” has the meaning set forth in Section 2.01.
“Real Property” means, collectively, the Leased Real Property.
“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).
“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.
“SEC” means the United States Securities and Exchange Commission.
“Seller” has the meaning set forth in the preamble; references to “Seller” in
this Agreement are to the PA Seller and NY Seller, jointly and severally, unless
otherwise stated.
“Seller Closing Certificate” has the meaning set forth in Section 7.02(i).
“Seller Indemnitees” has the meaning set forth in Section 8.03.
“Seller’s Accountants” means Selznick and Co.
“Tangible Personal Property” has the meaning set forth in Section 2.01(e).
“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, documentary, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, customs, duties or other taxes, fees, assessments or charges
of any kind whatsoever, together with any interest, additions or penalties with
respect thereto and any interest in respect of such additions or penalties.
“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.
“Territory” means the territory in which the Business is conducted by Seller on
the Closing Date, including via the internet and other web-based platforms.
“Third Party Claim” has the meaning set forth in Section 8.05(a).
“Transaction Documents” means this Agreement, the Bill of Sale, the Assignment
and Assumption Agreement, Intellectual Property Assignments, Assignment and
Assumption of
8

--------------------------------------------------------------------------------

Lease, and the other agreements, instruments and documents required to be
delivered at the Closing.
“WARN Act” means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign laws related to plant closings,
relocations, mass layoffs and employment losses.
ARTICLE II 
PURCHASE AND SALE
Section 2.01          Purchase and Sale of Assets. Subject to the terms and
conditions set forth herein, at the Closing, Seller shall sell, assign,
transfer, convey and deliver to Buyer, and Buyer shall purchase from Seller,
free and clear of any Encumbrances other than Permitted Encumbrances, all of
Seller’s right, title and interest in, to and under all of the assets,
properties and rights of every kind and nature, whether real, personal or mixed,
tangible or intangible (including goodwill), wherever located and whether now
existing or hereafter acquired (other than the Excluded Assets), which relate
to, or are used or held for use in connection with, the Business (collectively,
the “Purchased Assets”), including, without limitation, all assets set forth on
Schedule 2.01 of the Disclosure Schedules, and including, without limitation,
the following:
(a)           all accounts or notes receivable held by Seller, and any security,
claim, remedy or other right related to any of the foregoing (“Accounts
Receivable”);
(b)           all inventory, finished goods, raw materials, work in progress,
packaging, supplies, parts and other inventories (“Inventory”);
(c)           all Contracts, including Intellectual Property Agreements (the
“Assigned Contracts”);
(d)           all Intellectual Property Assets;
(e)           all furniture, fixtures, equipment, machinery, tools, vehicles,
office equipment, supplies, computers, telephones and other tangible personal
property (the “Tangible Personal Property”);
(f)           all Leased Real Property;
(g)           all Permits, including Environmental Permits, which are held by
Seller and required for the conduct of the Business as currently conducted or
for the ownership and use of the Purchased Assets, including, without
limitation, those listed on Section 4.17(b) and Section 4.18(b) of the
Disclosure Schedules;
(h)           all rights to any Actions of any nature available to or being
pursued by Seller to the extent related to the Business, the Purchased Assets or
the Assumed Liabilities, whether arising by way of counterclaim or otherwise;
9

--------------------------------------------------------------------------------

(i)           all prepaid expenses, credits, advance payments, claims, security,
refunds, rights of recovery, rights of set-off, rights of recoupment, deposits,
charges, sums and fees (including any such item relating to the payment of
Taxes);
(j)           all of Seller’s rights under warranties, indemnities and all
similar rights against third parties to the extent related to any Purchased
Assets;
(k)           all insurance benefits, including rights and proceeds, arising
from or relating to the Business, the Purchased Assets or the Assumed
Liabilities;
(l)           originals, or where not available, copies, of all books and
records, including, but not limited to, books of account, ledgers and general,
financial and accounting records, machinery and equipment maintenance files,
customer lists, customer purchasing histories, price lists, distribution lists,
supplier lists, production data, quality control records and procedures,
customer complaints and inquiry files, research and development files, records
and data (including all correspondence with any Governmental Authority), sales
material and records (including pricing history, total sales, terms and
conditions of sale, sales and pricing policies and practices), strategic plans,
internal financial statements, marketing and promotional surveys, material and
research and files relating to the Intellectual Property Assets and the
Intellectual Property Agreements (“Books and Records”); and
(m)           all goodwill and the going concern value of the Business.
Section 2.02          Excluded Assets. Notwithstanding the foregoing, the
Purchased Assets shall not include the following assets (collectively, the
“Excluded Assets”):
(a)           Cash on hand;
(b)           the corporate seals, organizational documents, minute books, stock
books, Tax Returns, books of account or other records having to do with the
corporate organization of Seller;
(c)           all Benefit Plans and assets attributable thereto;
(d)           the assets, properties and rights specifically set forth on
Section 2.02(d) of the Disclosure Schedules; and
(e)           the rights which accrue or will accrue to Seller under the
Transaction Documents.
Section 2.03          Assumed Liabilities. Subject to the terms and conditions
set forth herein, Buyer shall assume and agree to pay, perform and discharge
only the Seller’s Liabilities in respect of the Assigned Contracts but only to
the extent that such Liabilities arise after the Closing Date, are required to
be performed after the Closing Date, were incurred in the ordinary course of
business and do not relate to any failure to perform, improper performance,
warranty or other breach, default or violation by Seller on or prior to the
Closing (collectively, the “Assumed
10

--------------------------------------------------------------------------------

Liabilities”), only those Liabilities of Seller set forth on Section 2.03(c) of
the Disclosure Schedules, and no other Liabilities.
Section 2.04          Excluded Liabilities. Notwithstanding the provisions of
Section 2.03 or any other provision in this Agreement to the contrary, Buyer
shall not assume and shall not be responsible to pay, perform or discharge any
Liabilities of Seller or any of its Affiliates of any kind or nature whatsoever
other than the Assumed Liabilities (the “Excluded Liabilities”). Seller shall,
and shall cause each of its Affiliates to, pay and satisfy in due course all
Excluded Liabilities which they are obligated to pay and satisfy. Without
limiting the generality of the foregoing, the Excluded Liabilities shall
include, but not be limited to, the following:
(a)           any Liabilities of Seller arising or incurred in connection with
the negotiation, preparation, investigation and performance of this Agreement,
the other Transaction Documents and the transactions contemplated hereby and
thereby, including, without limitation, fees and expenses of counsel,
accountants, consultants, advisers and others;
(b)           any Liability for (i) Taxes of Seller (or any member or Affiliate
of Seller) or relating to the Business, the Purchased Assets or the Assumed
Liabilities for any Pre-
(c)           Closing Tax Period; (ii) Taxes that arise out of the consummation
of the transactions contemplated hereby or that are the responsibility of Seller
pursuant to Section 6.14; or (iii) other Taxes of Seller (or any member or
Affiliate of Seller) of any kind or description (including any Liability for
Taxes of Seller (or any member or Affiliate of Seller) that becomes a Liability
of Buyer under any common law doctrine of de facto merger or transferee or
successor liability or otherwise by operation of contract or Law);
(d)           any Liabilities relating to or arising out of the Excluded Assets;
(e)           any Liabilities in respect of any pending or threatened Action
arising out of, relating to or otherwise in respect of the operation of the
Business or the Purchased Assets to the extent such Action relates to such
operation on or prior to the Closing Date;
(f)           any product Liability or similar claim for injury to a Person or
property which arises out of or is based upon any express or implied
representation, warranty, agreement or guaranty made by Seller, or by reason of
the improper performance or malfunctioning of a product, improper design or
manufacture, failure to adequately package, label or warn of hazards or other
related product defects of any products at any time manufactured or sold or any
service performed by Seller;
(g)           any Liabilities of Seller arising under or in connection with any
Benefit Plan providing benefits to any present or former employee of Seller;
(h)           any Liabilities of Seller for any present or former employees,
officers, directors, retirees, independent contractors or consultants of Seller,
including, without limitation, any Liabilities associated with any claims for
wages or other benefits,
11

--------------------------------------------------------------------------------

bonuses, accrued vacation, workers’ compensation, severance, retention,
termination or other payments;
(i)           any Environmental Claims, or Liabilities under Environmental Laws,
to the extent arising out of or relating to facts, circumstances or conditions
existing on or prior to the Closing or otherwise to the extent arising out of
any actions or omissions of Seller;
(j)           any trade accounts payable of Seller;
(k)           any Liabilities of the Business relating or arising from
unfulfilled commitments, quotations, purchase orders, customer orders or work
orders that (i) do not constitute part of the Purchased Assets issued by the
Business’ customers to Seller on or before the Closing; (ii) did not arise in
the ordinary course of business; or (iii) are not validly and effectively
assigned to Buyer pursuant to this Agreement;
(l)           any Liabilities to indemnify, reimburse or advance amounts to any
present or former officer, director, employee or agent of Seller (including with
respect to any breach of fiduciary obligations by same), except for
indemnification of same pursuant to Section 8.03 as Seller Indemnitees;
(m)           any Liabilities under the Assigned Contracts to the extent that
such Liabilities arise after the Closing Date, are required to be performed
after the Closing Date, were incurred in the ordinary course of business or
relate to any failure to perform, improper performance, warranty or other
breach, default or violation by Seller on or prior to the Closing;
(n)           any Liabilities under the Excluded Contracts or any other
Contracts, including Intellectual Property Agreements, (i) which are not validly
and effectively assigned to Buyer pursuant to this Agreement; (ii) which do not
conform to the representations and warranties with respect thereto contained in
this Agreement; or (iii) to the extent such Liabilities arise out of or relate
to a breach by Seller of such Contracts prior to Closing;
(o)           any Liabilities associated with debt, loans or credit facilities
of Seller and/or the Business owing to financial institutions; and
(p)           any Liabilities arising out of, in respect of or in connection
with the failure by Seller or any of its Affiliates to comply with any Law or
Governmental Order.
Section 2.05          Closing Date Purchase Price. The aggregate purchase price
for the Purchased Assets shall be One Million, Five Hundred Thousand Dollars
($1,500,000.00), with the assumption of the Assumed Liabilities (the “Closing
Date Purchase Price”).  The Closing Date Purchase Price shall be paid by Buyer
in payment of amounts owed to certain secured, priority and administrative
creditors of Seller which are listed on Exhibit A to this Agreement, such
payments to be in amounts, on terms and at times agreed to between Buyer and
such creditors.  Such secured, priority and administrative creditors of Seller
are not third party beneficiaries under this Agreement.
12

--------------------------------------------------------------------------------

Section 2.06          Additional Purchase Price.  In addition to the Closing
Date Purchase Price, Buyer will pay additional cash purchase price, and/or will
cause its parent, IVFH, to issue IVFH Shares to Seller, if certain benchmark Net
Income attributable to the Purchased Assets are achieved in each of the calendar
years 2018 and 2019, as follows:
(a)           If Net Income for calendar year 2018 exceeds $800,000, Buyer will
pay Seller 50% of such excess, up to a maximum Additional Purchase Price
attributable to such year of $1,500,000; and
(b)           If Net Income for calendar year 2019 exceeds $1,500,000 and
exceeds 20% of Net Income for the calendar year 2018, Buyer will pay Seller an
amount equal to 50% of the Net Income for such year in excess of $1,500,000, up
to a maximum Additional Purchase Price attributable to such year of $1,750,000;
and
(c)           If Net Income for calendar year 2020 exceeds $3,750,000 and
exceeds 20% of the Net Income for calendar year 2019, Buyer will pay Seller an
amount equal to 50% of the Net Income for such year in excess of $3,750,000 up
to a maximum Additional Purchase price attributable to such year of $2,125,000.
(d)           The Additional Purchase Price, if any, payable pursuant to
Sections 2.06(a), (b) or (c) above shall be paid 37.5% in immediately available
funds, 25% in IVFH Shares (with the number of IVFH Shares to be issued to the PA
Seller based upon the applicable amount of Additional Purchase Price to be paid
through issuance of such Shares divided by the IVFH Share Price at Closing), and
the balance in any combination of cash or IVFH Shares (with the number of IVFH
Shares to be issued to the PA Seller based upon the applicable amount of
Additional Purchase Price to be paid through issuance of such Shares divided by
the IVFH Share Price at Earnout), as elected by Buyer, promptly following the
issuance of the Buyer Financial Statements for each such year.
(e)           Seller hereby makes the representations and warranties to Buyer
and IVFH, and covenants with Buyer and IVFH, as set forth in Exhibit G hereto,
will complete and execute any attachments to Exhibit G prior and as a condition
to issuance of any IVFH Shares, and upon each receipt of IVFH Shares will be
deemed to have re-made such representations, warranties and covenants as set
forth in Exhibit G.  IVFH shall be a third party beneficiary of such
representations, warranties and covenants and entitled to enforce them with or
independently of Buyer.
Section 2.07          Allocation of Purchase Price. Seller and Buyer agree that
the Closing Date Purchase Price and the Assumed Liabilities (plus other relevant
items) shall be allocated among the Purchased Assets for all purposes (including
Tax and financial accounting) as shown on the Exhibit B to this Agreement (the
“Allocation Schedule”). A draft of the Allocation Schedule shall be prepared by
Buyer and delivered to Seller within ten (10) days following the Closing Date. 
If Seller notifies Buyer in writing that Seller objects to one or more items
reflected in the Allocation Schedule, Seller and Buyer shall negotiate in good
faith to resolve such dispute; provided, however, that if Seller and Buyer are
unable to resolve any dispute with respect to the Allocation Schedule within
thirty (30) days following the Closing Date, such
13

--------------------------------------------------------------------------------

dispute shall be resolved by Buyer’s Accountant.  Buyer and Seller shall file
all Tax Returns (including amended returns and claims for refund) and
information reports in a manner consistent with the Allocation Schedule. Any
Additional Purchase Price pursuant to Section 2.06 herein shall be allocated in
a manner consistent with the Allocation Schedule.
Section 2.08          Withholding Tax. Buyer shall be entitled to deduct and
withhold from the Purchase Price all Taxes that Buyer may be required to deduct
and withhold under any provision of Tax Law.  All such withheld amounts shall be
treated as delivered to Seller hereunder.
Section 2.09          Third Party Consents. To the extent that Seller’s rights
under any Contract or Permit constituting a Purchased Asset, or any other
Purchased Asset, may not be assigned to Buyer without the consent of another
Person which has not been obtained, this Agreement shall not constitute an
agreement to assign the same if an attempted assignment would constitute a
breach thereof or be unlawful, and Seller, at its expense, shall use its
reasonable best efforts to obtain any such required consent(s) as promptly as
possible. If any such consent shall not be obtained or if any attempted
assignment would be ineffective or would impair Buyer’s rights under the
Purchased Asset in question so that Buyer would not in effect acquire the
benefit of all such rights, Seller agrees to license any and all rights and
performance in connection with such Purchased Asset to Buyer as part of the
consideration set forth herein, Seller agrees to assign any revenue or proceeds
from such Purchased Asset to the Buyer as part of the consideration set forth
herein, and Seller, to the maximum extent permitted by law and the Purchased
Asset, shall act after the Closing as Buyer’s agent unless otherwise directed by
Buyer in order to obtain for it the benefits thereunder and shall cooperate, to
the maximum extent permitted by Law and the Purchased Asset, with Buyer in any
other reasonable arrangement designed to provide such benefits to Buyer.
Notwithstanding any provision in this Section 2.09 to the contrary, Buyer shall
not be deemed to have waived its rights under Section 7.02(d) hereof unless and
until Buyer either provides written waivers thereof or elects to proceed to
consummate the transactions contemplated by this Agreement at Closing.
ARTICLE III
CLOSING
Section 3.01          Closing. Subject to the terms and conditions of this
Agreement, the consummation of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Stearns Weaver Miller
Weissler Alhadeff & Sitterson, P.A., 150 West Flagler Street, Suite 2200, Miami,
Florida 33139, simultaneous with or within two Business Days after all of the
conditions to Closing set forth in ARTICLE VII are either satisfied or waived
(other than conditions which, by their nature, are to be satisfied on the
Closing Date), or at such other time, date or place as Seller and Buyer may
mutually agree upon in writing.  The date on which the Closing is to occur is
herein referred to as the “Closing Date”.
Section 3.02          Closing Deliverables. 
(a)           At the Closing, Seller shall deliver to Buyer the following:
14

--------------------------------------------------------------------------------

(i)            a bill of sale in the form of Exhibit C hereto (the “Bill of
Sale”) and duly executed by Seller, transferring the tangible personal property
included in the Purchased Assets to Buyer;
(ii)           an assignment and assumption agreement in the form of Exhibit D
hereto (the “Assignment and Assumption Agreement”) and duly executed by Seller,
effecting the assignment to and assumption by Buyer of the Purchased Assets and
the Assumed Liabilities;
(iii)           an assignment in the form of Exhibit E hereto (the “Intellectual
Property Assignments”) and duly executed by Seller, transferring all of Seller’s
right, title and interest in and to the Intellectual Property Assets to Buyer;
(iv)          with respect to each Lease, an Assignment and Assumption of Lease
in form and substance satisfactory to Buyer (each, an “Assignment and Assumption
of Lease”) and duly executed by Seller;
(v)           a power of attorney in the form of Exhibit F hereto/in form and
substance satisfactory to Buyer and duly executed by Seller;
(vi)          the Seller Closing Certificate;
(vii)          the certificates of the Secretary or Assistant Secretary of
Seller required by Section 7.02(j) and Section 7.02(k); and
(viii)        such other customary instruments of transfer, assumption, filings
or documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.
(b)           At the Closing, Buyer shall deliver to Seller the following:
(i)            the Purchase Price less the amounts paid to Seller’s creditors
pursuant to Section 2.05(b);
(ii)           the Assignment and Assumption Agreement duly executed by Buyer;
(iii)          with respect to each Lease, an Assignment and Assumption of Lease
duly executed by Buyer;
(iv)          the Buyer Closing Certificate; and
(v)           the certificates of the Secretary or Assistant Secretary of Buyer
required by Section 7.03(g) and Section 7.03(h).
15

--------------------------------------------------------------------------------

ARTICLE IV          
REPRESENTATIONS AND WARRANTIES OF SELLER
Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, which Seller represents are complete and accurate, Seller represents
and warrants to Buyer that the statements contained in this ARTICLE IV are true
and correct as of the date hereof.  The Parties expressly agree that any
disclosure made in a particular representation herein is deemed to have been
disclosed in regard to all other representations to which such disclosure
applies, even if not specifically disclosed elsewhere.
Section 4.01          Organization and Qualification of Seller.   The PA Seller
is a limited liability company duly organized, validly existing and in good
standing under the Laws of the State of New York and has full power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it and to carry on the Business as currently conducted.  The PA
Seller is licensed and qualified to do business in the Commonwealth of
Pennsylvania, and is duly licensed or qualified to do business and is in good
standing in each other jurisdiction in which the ownership of the Purchased
Assets or the operation of the Business as currently conducted makes such
licensing or qualification necessary.  The NY Seller does not currently conduct
any business, does not hold any of the Purchased Assets, and has no
Liabilities.  The NY Seller is not in good standing in the State of New York and
is not authorized to conduct business in any other jurisdiction.
Section 4.02          Authority of Seller. Seller has full corporate power and
authority to enter into this Agreement and the other Transaction Documents to
which Seller is a party, to carry out its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery by Seller of this Agreement and any other Transaction
Document to which Seller is a party, the performance by Seller of its
obligations hereunder and thereunder and the consummation by Seller of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite company action on the part of Seller.  This Agreement has been duly
executed and delivered by Seller, and (assuming due authorization, execution and
delivery by Buyer) this Agreement constitutes a legal, valid and binding
obligation of Seller enforceable against Seller in accordance with its terms. 
When each other Transaction Document to which Seller is or will be a party has
been duly executed and delivered by Seller (assuming due authorization,
execution and delivery by each other party thereto), such Transaction Document
will constitute a legal and binding obligation of Seller enforceable against it
in accordance with its terms.
Section 4.03          No Conflicts; Consents. The execution, delivery and
performance by Seller of this Agreement and the other Transaction Documents to
which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the articles of
organization, operating agreement or other organizational documents of Seller;
(b) conflict with or result in a violation or breach of any provision of any Law
or Governmental Order applicable to Seller, the Business or the Purchased
Assets; (c) require the consent, notice or other action by any Person under,
conflict with, result in a violation or breach of, constitute a default or an
event that, with or without notice or lapse of time or both, would constitute a
default under, result in the acceleration of or create in any party the right to
accelerate, terminate, modify or cancel any Contract or Permit to which Seller
is a party or by which Seller or the Business is bound or to which any of the
Purchased Assets are subject (including any Assigned Contract); or (d) result in
the creation or imposition of any Encumbrance other than Permitted Encumbrances
on the
16

--------------------------------------------------------------------------------

Purchased Assets.  No consent, approval, Permit, Governmental Order, declaration
or filing with, or notice to, any Governmental Authority is required by or with
respect to Seller in connection with the execution and delivery of this
Agreement or any of the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby.
Section 4.04          Financial Statements. Complete copies of the unaudited
financial statements consisting of the balance sheet of the Business as at
December 31 in each of the years 2014, 2015 and 2016, and the related unaudited
statements of income and retained earnings, members’ equity and cash flow for
the years then ended (the “Annual Financial Statements”), and unaudited
financial statements consisting of the balance sheet of the Business as at
September 30, 2017 and the related statements of income and retained earnings,
members’ equity and cash flow for the nine- month period then ended (the
“Interim Financial Statements” and together with the Annual Financial
Statements, the “Financial Statements”), have been delivered to Buyer.  The
Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods involved, subject, in the case of the
Interim Financial Statements, to normal and recurring year-end adjustments (the
effect of which will not be materially adverse) and the absence of notes (that,
if presented, would not differ materially from those presented in the Annual
Financial Statements).  The Financial Statements are based on the books and
records of the Business, and fairly present in all material respects the
financial condition of the Business as of the respective dates they were
prepared and the results of the operations of the Business for the periods
indicated.  The balance sheet of the Business as of December 31, 2016 is
referred to herein as the “Balance Sheet” and the date thereof as the “Balance
Sheet Date” and the balance sheet of the Business as of September 30, 2017 is
referred to herein as the “Interim Balance Sheet” and the date thereof as the
“Interim Balance Sheet Date”.  Seller maintains a standard system of accounting
for the Business established and administered in accordance with GAAP.  The
Annual Financial Statements, the Interim Financial Statements and the Books and
Records contain all information necessary to permit Buyer’s Accountants to
perform an audit of the Financial Statements for inclusion in any required
current, quarterly or annual reports to be filed by IVFH with the SEC after the
Closing Date. Other than as set forth in the Disclosure Schedules and as
evidenced by the Financial Statements delivered to Buyer, there has been no
Material Adverse Effect.
Section 4.05          Undisclosed Liabilities.  Seller has no Liabilities with
respect to the Business, except (a) those which are adequately reflected or
reserved against in the Balance Sheet as of the Balance Sheet Date, and (b)
those which have been incurred in the ordinary course of business consistent
with past practice since the Balance Sheet Date and which are not, individually
or in the aggregate, material in amount.
Section 4.06          Absence of Certain Changes, Events and Conditions. Since
the Balance Sheet Date, and other than in the ordinary course of business
consistent with past practice, except as disclosed in any schedule to this
Agreement, there has not been any:
(a)           event, occurrence or development that has had, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;
17

--------------------------------------------------------------------------------

(b)           declaration or payment of any dividends or distributions on or in
respect of any of Seller’s capital stock or redemption, purchase or acquisition
of Seller’s capital stock;
(c)           material change in any method of accounting or accounting practice
for the Business, except as required by GAAP or as disclosed in the notes to the
Financial Statements;
(d)           material change in cash management practices and policies,
practices and procedures with respect to collection of Accounts Receivable,
establishment of reserves for uncollectible Accounts Receivable, accrual of
Accounts Receivable, inventory control, prepayment of expenses, payment of trade
accounts payable, accrual of other expenses, deferral of revenue and acceptance
of customer deposits;
(e)           entry into any Contract that would constitute a Material Contract;
(f)           incurrence, assumption or guarantee of any indebtedness for
borrowed money in connection with the Business except unsecured current
obligations and Liabilities incurred in the ordinary course of business
consistent with past practice;
(g)           transfer, assignment, sale or other disposition of any of the
Purchased Assets shown or reflected in the Balance Sheet, except for the sale of
Inventory in the ordinary course of business;
(h)           cancellation of any debts or claims or amendment, termination or
waiver of any rights constituting Purchased Assets;
(i)           transfer, assignment or grant of any license or sublicense of any
material rights under or with respect to any Intellectual Property Assets or
Intellectual Property Agreements;
(j)           material damage, destruction or loss, or any material interruption
in use, of any Purchased Assets, whether or not covered by insurance;
(k)           acceleration, termination, material modification to or
cancellation of any Assigned Contract or Permit;
(l)           material capital expenditures which would constitute an Assumed
Liability;
(m)           imposition of any Encumbrance upon any of the Purchased Assets;
(n)           (i) grant of any bonuses, whether monetary or otherwise, or
increase in any wages, salary, severance, pension or other compensation or
benefits in respect of any current or former employees, officers, directors,
independent contractors or consultants of the Business, other than as provided
for in any written agreements or required by applicable Law, (ii) change in the
terms of employment for any employee of the Business or any termination of any
employees for which the aggregate costs and expenses exceed
18

--------------------------------------------------------------------------------

$1,000.00 or (iii) action to accelerate the vesting or payment of any
compensation or benefit for any current or former employee, officer, director,
consultant or independent contractor of the Business;
(o)           adoption, modification or termination of any: (i) employment,
severance, retention or other agreement with any current or former employee,
officer, director, independent contractor or consultant of the Business, (ii)
Benefit Plan, or (iii) collective bargaining or other agreement with a Union, in
each case whether written or oral;
(p)           any loan to (or forgiveness of any loan to), or entry into any
other transaction with, any current or former directors, officers or employees
of the Business, except as listed on Schedule 4.06(p) to the Disclosure
Schedules;
(q)           adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;
(r)           purchase, lease or other acquisition of the right to own, use or
lease any property or assets in connection with the Business for an amount in
excess of $2,000.00, individually (in the case of a lease, per annum) or
$1,000.00 in the aggregate (in the case of a lease, for the entire term of the
lease, not including any option term), except for purchases of Inventory,
materials, equipment or supplies in the ordinary course of business consistent
with past practice; or
(s)           any Contract to do any of the foregoing, or any action or omission
that would result in any of the foregoing.
Section 4.07          Material Contracts. 
(a)           Section 4.07(a) of the Disclosure Schedules lists each of the
following Contracts (x) by which any of the Purchased Assets are bound or
affected or (y) to which Seller is a party or by which it is bound in connection
with the Business or the Purchased Assets (such Contracts, together with all
Contracts concerning the occupancy, management or operation of any Real Property
(including without limitation, brokerage contracts) listed or otherwise
disclosed in Section 4.10(a) of the Disclosure Schedules and all Intellectual
Property Agreements set forth in Section 4.11(b) of the Disclosure Schedules,
being “Material Contracts”):
(i)            all Contracts involving aggregate consideration in excess of
$7,500.00 and which, in each case, cannot be cancelled without penalty or
without more than sixty days’ notice;
(ii)           all Contracts that require Seller to purchase or sell a stated
portion of the requirements or outputs of the Business or that contain “take or
pay” provisions;
19

--------------------------------------------------------------------------------

(iii)          all Contracts that provide for the indemnification of any Person
or the assumption of any Tax, environmental or other Liability of any Person;
(iv)          all Contracts that relate to the acquisition or disposition of any
business, a material amount of stock or assets of any other Person or any real
property (whether by merger, sale of stock, sale of assets or otherwise);
(v)           all broker, distributor, dealer, manufacturer’s representative,
franchise, agency, sales promotion, market research, marketing consulting and
advertising Contracts;
(vi)          all employment agreements and Contracts with independent
contractors or consultants (or similar arrangements) and which are not
cancellable without material penalty or without more than thirty days’ notice;
(vii)         except for Contracts relating to trade receivables, all Contracts
relating to indebtedness (including, without limitation, guarantees);
(viii)        all Contracts with any Governmental Authority (“Government
Contracts”);
(ix)           all Contracts that limit or purport to limit the ability of
Seller to compete in any line of business or with any Person or in any
geographic area or during any period of time;
(x)            all joint venture, partnership or similar Contracts;
(xi)           all Contracts for the sale of any of the Purchased Assets or for
the grant to any Person of any option, right of first refusal or preferential or
similar right to purchase any of the Purchased Assets;
(xii)          all powers of attorney with respect to the Business or any
Purchased Asset;
(xiii)         all collective bargaining agreements or Contracts with any Union;
and
(xiv)         all other Contracts that are material to the Purchased Assets or
the operation of the Business and not previously disclosed pursuant to this
Section 4.07.
(b)           Each Material Contract is valid and binding on Seller in
accordance with its terms and is in full force and effect.  None of Seller or,
to Seller’s Knowledge, any other party thereto is in breach of or default under
(or is alleged to be in breach of or default under) in any material respect, or
has provided or received any notice of any intention to terminate, any Material
Contract.  No event or circumstance has occurred that, with notice or lapse of
time or both, would constitute an event of default under any Material Contract
or result in a termination thereof or would cause or permit the
20

--------------------------------------------------------------------------------

acceleration or other changes of any right or obligation or the loss of any
benefit thereunder. Complete and correct copies of each Material Contract
(including all modifications, amendments and supplements thereto and waivers
thereunder) have been made available to Buyer.  There are no material disputes
pending or threatened under any Contract included in the Purchased Assets.
Section 4.08          Title to Purchased Assets. Seller has good and valid title
to, or a valid leasehold interest in, all of the Purchased Assets.  All such
Purchased Assets (including leasehold interests) are free and clear of
Encumbrances except for the following (collectively referred to as “Permitted
Encumbrances”):
(a)           those items set forth in Section 4.08 of the Disclosure Schedules;
(b)           liens for Taxes not yet due and payable;
(c)           mechanics’, carriers’, workmen’s, repairmen’s or other like liens
arising or incurred in the ordinary course of business consistent with past
practice or amounts that are not delinquent and which are not, individually or
in the aggregate, material to the Business or the Purchased Assets;
(d)           easements, rights of way, zoning ordinances and other similar
encumbrances affecting Real Property which are not, individually or in the
aggregate, material to the Business or the Purchased Assets, and which do not
prohibit or interfere with the current operation of any Real Property; or
(e)           liens arising under original purchase price conditional sales
contracts and equipment leases with third parties entered into in the ordinary
course of business consistent with past practice which are not, individually or
in the aggregate, material to the Business or the Purchased Assets.
Section 4.09          Condition and Sufficiency of Assets. Except as set forth
in Section 4.09 of the Disclosure Schedules, all Purchased Assets, including
without limitation the buildings, plants, structures, furniture, fixtures,
machinery, equipment, vehicles and other items of tangible personal property
included in the Purchased Assets, are structurally sound, are in good operating
condition and repair, and are adequate for the uses to which they are being put,
and none of such buildings, plants, structures, furniture, fixtures, machinery,
equipment, vehicles and other items of tangible personal property is in need of
maintenance or repairs except for ordinary, routine maintenance and repairs that
are not material in nature or cost.  The Purchased Assets are sufficient for the
continued conduct of the Business after the Closing in substantially the same
manner as conducted prior to the Closing and constitute all of the rights,
property and assets necessary to conduct the Business as currently conducted. 
None of the Excluded Assets are material to the Business.  For clarity, Seller’s
representations in this subsection as to the structural soundness, operation,
and condition of any leased facility are only upon information and belief.
21

--------------------------------------------------------------------------------

Section 4.10          Real Property.
(a)           Section 4.10(a) of the Disclosure Schedules sets forth each parcel
of real property leased by Seller and used in or necessary for the conduct of
the Business as currently conducted (together with all rights, title and
interest of Seller in and to leasehold improvements relating thereto, including,
but not limited to, security deposits, reserves or prepaid rents paid in
connection therewith, collectively, the “Leased Real Property”), and a true and
complete list of all leases, subleases, licenses, concessions and other
agreements (whether written or oral), including all amendments, extensions
renewals, guaranties and other agreements with respect thereto, pursuant to
which Seller holds any Leased Real Property (collectively, the “Leases”). 
Seller has delivered to Buyer a true and complete copy of each Lease.  With
respect to each Lease:
(i)            such Lease is valid, binding, enforceable and in full force and
effect, and Seller enjoys peaceful and undisturbed possession of the Leased Real
Property;
(ii)           Seller is not in breach or default under such Lease, and no event
has occurred or circumstance exists which, with the delivery of notice, passage
of time or both, would constitute such a breach or default, and Seller has paid
all rent due and payable under such Lease;
(iii)          Seller has not received nor given any notice of any default or
event that with notice or lapse of time, or both, would constitute a default by
Seller under any of the Leases and, to the Knowledge of Seller, no other party
is in default thereof, and no party to any Lease has exercised any termination
rights with respect thereto;
(iv)          Seller has not subleased, assigned or otherwise granted to any
Person the right to use or occupy such Leased Real Property or any portion
thereof; and
(v)           Seller has not pledged, mortgaged or otherwise granted an
Encumbrance on its leasehold interest in any Leased Real Property.
(b)           Seller has not received any written notice of (i) material
violations of building codes and/or zoning ordinances or other governmental or
regulatory Laws affecting the Real Property, (ii) existing, pending or
threatened condemnation proceedings affecting the Real Property, or (iii)
existing, pending or threatened zoning, building code or other moratorium
proceedings, or similar matters which could reasonably be expected to materially
and adversely affect the ability to operate the Real Property as currently
operated.  Neither the whole nor any material portion of any Real Property has
been damaged or destroyed by fire or other casualty.
(c)           The Real Property is sufficient for the continued conduct of the
Business after the Closing in substantially the same manner as conducted prior
to the Closing and constitutes all of the real property necessary to conduct the
Business as currently conducted.
22

--------------------------------------------------------------------------------

Section 4.11          Intellectual Property. 
(a)           Section 4.11(a) of the Disclosure Schedules lists all (i)
Intellectual Property Registrations and (ii) Intellectual Property Assets,
including software, that are not registered but that are material to the
operation of the Business.  All required filings and fees related to the
Intellectual Property Registrations have been timely filed with and paid to the
relevant Governmental Authorities and authorized registrars, and all
Intellectual Property Registrations are otherwise in good standing.  Seller has
provided Buyer with true and complete copies of file histories, documents,
certificates, office actions, correspondence and other materials related to all
Intellectual Property Registrations.
(b)           Section 4.11(b) of the Disclosure Schedules lists all Intellectual
Property Agreements.  Seller has provided Buyer with true and complete copies of
all such Intellectual Property Agreements, including all modifications,
amendments and supplements thereto and waivers thereunder.  Each Intellectual
Property Agreement is valid and binding on Seller in accordance with its terms
and is in full force and effect. None of Seller or, to Seller’s Knowledge, any
other party thereto is in breach of or default under (or is alleged to be in
breach of or default under) in any material respect, or has provided or received
any notice of breach or default of or any intention to terminate, any
Intellectual Property Agreement.  No event or circumstance has occurred that,
with notice or lapse of time or both, would constitute an event of default under
any Intellectual Property Agreement or result in a termination thereof or would
cause or permit the acceleration or other changes of any right or obligation or
the loss of any benefit thereunder.
(c)           Seller is the sole and exclusive legal and beneficial, and with
respect to the Intellectual Property Registrations, record, owner of all right,
title and interest in and to the Intellectual Property Assets, and has the valid
right to use all other Intellectual Property used in or necessary for the
conduct of the Business as currently conducted, in each case, free and clear of
Encumbrances other than Permitted Encumbrances.
(d)           The Intellectual Property Assets and Intellectual Property
licensed under the Intellectual Property Agreements are all of the Intellectual
Property necessary to operate the Business as presently conducted. The
consummation of the transactions contemplated hereunder will not result in the
loss or impairment of or payment of any additional amounts with respect to, nor
require the consent of any other Person in respect of, the Buyer’s right to own,
use or hold for use any Intellectual Property as owned, used or held for use in
the conduct of the Business as currently conducted.
(e)           Seller’s rights in the Intellectual Property Assets are valid,
subsisting and enforceable. Seller has taken all reasonable steps to maintain
the Intellectual Property Assets and to protect and preserve the confidentiality
of all trade secrets included in the Intellectual Property Assets, including
requiring all Persons having access thereto to execute written non-disclosure
agreements.
(f)           Seller has no knowledge that the conduct of the Business as
currently and formerly conducted, and the Intellectual Property Assets and
Intellectual Property licensed under the Intellectual Property Agreements as
currently or formerly owned,
23

--------------------------------------------------------------------------------

licensed or used by Seller, have infringed, misappropriated, diluted or
otherwise violated, and have, do and will infringe, dilute, misappropriate or
otherwise violate, the Intellectual Property or other rights of any Person.
Seller has no knowledge that any Person has infringed, misappropriated, diluted
or otherwise violated, or is currently infringing, misappropriating, diluting or
otherwise violating, any Intellectual Property Assets.
(g)           There are no Actions (including any oppositions, interferences or
re-examinations) settled, pending or threatened (including in the form of offers
to obtain a license): (i) alleging any infringement, misappropriation, dilution
or violation of the Intellectual Property of any Person by Seller in connection
with the Business; (ii) challenging the validity, enforceability, registrability
or ownership of any Intellectual Property Assets or Seller’s rights with respect
to any Intellectual Property Assets; or (iii) by Seller or any other Person
alleging any infringement, misappropriation, dilution or violation by any Person
of any Intellectual Property Assets. Seller is not subject to any outstanding or
prospective Governmental Order (including any motion or petition therefor) that
does or would restrict or impair the use of any Intellectual Property Assets.
Section 4.12          Inventory. All Inventory, whether or not reflected in the
Balance Sheet, consists of a quality and quantity usable and salable in the
ordinary course of business consistent with past practice, except for obsolete,
damaged, defective or slow-moving items that have been written off or written
down to fair market value or for which adequate reserves have been established. 
All Inventory is owned by Seller free and clear of all Encumbrances, and no
Inventory is held on a consignment basis.  The quantities of each item of
Inventory (whether raw materials, work-in-process or finished goods) are not
excessive, but are reasonable in the present circumstances of Seller.
Section 4.13          Accounts Receivable. The Accounts Receivable reflected on
the Interim Balance Sheet and the Accounts Receivable arising after the date
thereof (a) have arisen from bona fide transactions entered into by Seller
involving the sale of goods or the rendering of services in the ordinary course
of business consistent with past practice; (b) constitute only valid, undisputed
claims of Seller not subject to claims of set-off or other defenses or
counterclaims other than normal cash discounts accrued in the ordinary course of
business consistent with past practice; and (c) subject for bad debts shown on
Schedule 4.13 to the Disclosure Schedules, are collectible in full within sixty
days after billing.  The reserve for bad debts shown on the Interim Balance
Sheet or, with respect to Accounts Receivable arising after the Interim Balance
Sheet Date, on the accounting records of the Business have been determined in
accordance with GAAP, consistently applied, subject to normal year-end
adjustments and the absence of disclosures normally made in footnotes.
Section 4.14          Customers and Suppliers. 
(a)           Section 4.14(a) of the Disclosure Schedules sets forth with
respect to the Business (i) each of the top ten (10) customers of the Seller, by
aggregate consideration paid to Seller for goods or services rendered, for each
of the two (2) most recent fiscal years (collectively, the “Material
Customers”); and (ii) the amount of consideration paid by each Material Customer
during such periods.  Seller has not received any notice, and has no reason to
believe, that any of the Material Customers has ceased, or intends to
24

--------------------------------------------------------------------------------

cease after the Closing, to use the goods or services of the Business or to
otherwise terminate or materially reduce its relationship with the Business.
(b)           Section 4.14(b) of the Disclosure Schedules sets forth with
respect to the Business (i) each of the top ten (10) suppliers of the Seller, by
aggregate consideration paid thereto by the Seller in consideration for goods or
services rendered to the Seller, for each of the two (2) most recent fiscal
years (collectively, the “Material Suppliers”); and (ii) the amount of purchases
from each Material Supplier during such periods.  Seller has not received any
notice, and has no reason to believe, that any of the Material Suppliers has
ceased, or intends to cease, to supply goods or services to the Business or to
otherwise terminate or materially reduce its relationship with the Business.
Section 4.15          Insurance. Section 4.15 of the Disclosure Schedules sets
forth (a) a true and complete list of all current policies or binders of fire,
liability, product liability, umbrella liability, real and personal property,
workers’ compensation, vehicular, fiduciary liability and other casualty and
property insurance maintained by Seller or its Affiliates and relating to the
Business, the Purchased Assets or the Assumed Liabilities (collectively, the
“Insurance Policies”); and (b) with respect to the Business, the Purchased
Assets or the Assumed Liabilities, a list of all pending claims and the claims
history for Seller for three years.  There are no claims related to the
Business, the Purchased Assets or the Assumed Liabilities pending under any such
Insurance Policies as to which coverage has been questioned, denied or disputed
or in respect of which there is an outstanding reservation of rights.  Neither
Seller nor any of its Affiliates has received any written notice of cancellation
of, premium increase with respect to, or alteration of coverage under, any of
such Insurance Policies.  All premiums due on such Insurance Policies have
either been paid or, if not yet due, accrued.  All such Insurance Policies (a)
are in full force and effect and enforceable in accordance with their terms; (b)
are provided by carriers who are financially solvent; and (c) have not been
subject to any lapse in coverage.  None of Seller or any of its Affiliates is in
default under, or has otherwise failed to comply with, in any material respect,
any provision contained in any such Insurance Policy.  The Insurance Policies
are of the type and in the amounts customarily carried by Persons conducting a
business similar to the Business and are sufficient for compliance with all
applicable Laws and Contracts to which Seller is a party or by which it is
bound.  True and complete copies of the Insurance Policies have been made
available to Buyer.
Section 4.16          Legal Proceedings; Governmental Orders. 
(a)           Except as set forth in Section 4.16(a) of the Disclosure
Schedules, there are no Actions pending or, to Seller’s Knowledge, threatened
against or by Seller (a) relating to or affecting the Business, the Purchased
Assets or the Assumed Liabilities; or (b) that challenge or seek to prevent,
enjoin or otherwise delay the transactions contemplated by this Agreement.  No
event has occurred or circumstances exist that may give rise to, or serve as a
basis for, any such Action.
(b)           There are no outstanding Governmental Orders and no unsatisfied
judgments, penalties or awards against, relating to or affecting the Business. 
No event has occurred or circumstances exist that may constitute or result in
(with or without notice or lapse of time) a violation of any such Governmental
Order.
25

--------------------------------------------------------------------------------

Section 4.17          Compliance With Laws; Permits. 
(a)           Seller has complied, and is now complying, with all Laws
applicable to the conduct of the Business as currently conducted or the
ownership and use of the Purchased Assets.
(b)           All Permits required for Seller to conduct the Business as
currently conducted or for the ownership and use of the Purchased Assets have
been obtained by Seller and are valid and in full force and effect.  All fees
and charges with respect to such Permits as of the date hereof have been paid in
full.  Section 4.17(b) of the Disclosure Schedules lists all current Permits
issued to Seller which are related to the conduct of the Business as currently
conducted or the ownership and use of the Purchased Assets, including the names
of the Permits and their respective dates of issuance and expiration.  No event
has occurred that, with or without notice or lapse of time or both, would
reasonably be expected to result in the revocation, suspension, lapse or
limitation of any Permit set forth in Section 4.17(b) of the Disclosure
Schedules.
Section 4.18          Environmental Matters. 
(a)           The operations of Seller with respect to the Business and the
Purchased Assets are currently and have been in compliance with all
Environmental Laws.  Seller has not received from any Person, with respect to
the Business or the Purchased Assets, any: (i) Environmental Notice or
Environmental Claim; or (ii) written request for information pursuant to
Environmental Law, which, in each case, either remains pending or unresolved, or
is the source of ongoing obligations or requirements as of the Closing Date.
(b)           Seller has obtained and is in material compliance with all
Environmental Permits (each of which is disclosed in Section 4.18(b) of the
Disclosure Schedules) necessary for the conduct of the Business as currently
conducted or the ownership, lease, operation or use of the Purchased Assets and
all such Environmental Permits are in full force and effect and shall be
maintained in full force and effect by Seller through the Closing Date in
accordance with Environmental Law, and Seller is not aware of any condition,
event or circumstance that might prevent or impede, after the Closing Date, the
conduct of the Business as currently conducted or the ownership, lease,
operation or use of the Purchased Assets.  With respect to any such
Environmental Permits, Seller has undertaken, or will undertake prior to the
Closing Date, all measures necessary to facilitate transferability of the same,
and Seller is not aware of any condition, event or circumstance that might
prevent or impede the transferability of the same, and has not received any
Environmental Notice or written communication regarding any material adverse
change in the status or terms and conditions of the same.
(c)           Seller has not retained or assumed, by contract or operation of
Law, any liabilities or obligations of third parties under any Environmental
Law.
(d)           Seller has provided or otherwise made available to Buyer and
listed in Section 4.18(d) of the Disclosure Schedules: (i) any and all
environmental reports,
26

--------------------------------------------------------------------------------

studies, audits, records, sampling data, site assessments, risk assessments,
economic models and other similar documents with respect to the Business or the
Purchased Assets or any real property currently or formerly leased or operated
by Seller in connection with the Business which are in the possession or control
of Seller related to compliance with Environmental Laws, Environmental Claims or
an Environmental Notice or the Release of Hazardous Materials; and (ii) any and
all material documents concerning planned or anticipated capital expenditures
required to reduce, offset, limit or otherwise control pollution and/or
emissions, manage waste or otherwise ensure compliance with current or future
Environmental Laws (including, without limitation, costs of remediation,
pollution control equipment and operational changes).
(e)           Seller is not aware of or reasonably anticipates, as of the
Closing Date, any condition, event or circumstance concerning the Release or
regulation of Hazardous Materials that might, after the Closing Date, prevent,
impede or materially increase the costs associated with the ownership, lease,
operation, performance or use of the Business or the Purchased Assets as
currently carried out.
Section 4.19          Employee Benefit Matters. 
(a)           Section 4.19(a) of the Disclosure Schedules contains a true and
complete list of each pension, benefit, retirement, compensation, employment,
consulting, profit-sharing, deferred compensation, incentive, bonus, performance
award, phantom equity, stock or stock-based, change in control, retention,
severance, vacation, paid time off, welfare, fringe-benefit and other similar
agreement, plan, policy, program or arrangement (and any amendments thereto), in
each case whether or not reduced to writing and whether funded or unfunded,
including each “employee benefit plan” within the meaning of Section 3(3) of
ERISA, whether or not tax-qualified and whether or not subject to ERISA, which
is or has been maintained, sponsored, contributed to, or required to be
contributed to by Seller for the benefit of any current or former employee,
officer, director, retiree, independent contractor or consultant of the Business
or any spouse or dependent of such individual, or under which Seller or any of
its ERISA Affiliates has or may have any Liability, or with respect to which
Buyer or any of its Affiliates would reasonably be expected to have any
Liability, contingent or otherwise (as listed on Section 4.19(a) of the
Disclosure Schedules, each, a “Benefit Plan”).
(b)           With respect to each Benefit Plan, Seller has made available to
Buyer accurate, current and complete copies of each of the following: (i) where
the Benefit Plan has been reduced to writing, the plan document together with
all amendments; (ii) where the Benefit Plan has not been reduced to writing, a
written summary of all material plan terms; (iii) where applicable, copies of
any trust agreements or other funding arrangements, custodial agreements,
insurance policies and contracts, administration agreements and similar
agreements, and investment management or investment advisory agreements, now in
effect or required in the future as a result of the transactions contemplated by
this Agreement or otherwise; (iv) copies of any summary plan descriptions,
summaries of material modifications, employee handbooks and any other written
communications (or a description of any oral communications) relating to any
Benefit Plan; (v) in the case of any Benefit Plan that is intended to be
qualified under
27

--------------------------------------------------------------------------------

Section 401(a) of the Code, a copy of the most recent determination, opinion or
advisory letter from the Internal Revenue Service; (vi) in the case of any
Benefit Plan for which a Form 5500 is required to be filed, a copy of the two
most recently filed Form 5500, with schedules and financial statements attached;
(vii) actuarial valuations and reports related to any Benefit Plans with respect
to the most recently completed plan years; (viii) the most recent
nondiscrimination tests performed under the Code; and (ix) copies of material
notices, letters or other correspondence from the Internal Revenue Service,
Department of Labor, Pension Benefit Guaranty Corporation or other Governmental
Authority relating to the Benefit Plan.
(c)           Buyer is not assuming any obligation under any Benefit Plan
through this Agreement or otherwise.
(d)           Neither the execution of this Agreement nor any of the
transactions contemplated by this Agreement will (either alone or upon the
occurrence of any additional or subsequent events): (i) entitle any current or
former director, officer, employee, independent contractor or consultant of the
Business to severance pay or any other payment; (ii) obligate Buyer to any
current or former director, officer, employee, independent contractor or
consultant of the Business to severance pay or any other payment under any
Benefit Plan or otherwise; (iii) accelerate the time of payment, funding or
vesting, or increase the amount of compensation due to any such individual; (iv)
increase the amount payable under or result in any other material obligation
pursuant to any Benefit Plan; (v) result in “excess parachute payments” within
the meaning of Section 280G(b) of the Code; or (vi) require a “gross-up” or
other payment to any “disqualified individual” within the meaning of Section
280G(c) of the Code.
Section 4.20          Employment Matters. 
(a)           Section 4.20(a) of the Disclosure Schedules contains a list of all
persons who are employees, independent contractors or consultants of the
Business as of the date hereof, including any employee who is on a leave of
absence of any nature, paid or unpaid, authorized or unauthorized, and sets
forth for each such individual the following: (i) name; (ii) title or position
(including whether full or part time); (iii) hire date; (iv) current annual base
compensation rate; (v) commission, bonus or other incentive-based compensation;
and (vi) a description of the fringe benefits provided to each such individual
as of the date hereof.  As of the date hereof, all compensation, including
wages, commissions and bonuses payable to all employees, independent contractors
or consultants of the Business for services performed on or prior to the date
hereof have been paid in full and there are no outstanding agreements,
understandings or commitments of Seller with respect to any compensation,
commissions or bonuses.
(b)           Seller is not, and has not been for the past three (3) years, a
party to, bound by, or negotiating any collective bargaining agreement or other
Contract with a union, works council or labor organization (collectively,
“Union”), and there is not, and has not been for the past three years, any Union
representing or purporting to represent any employee of Seller, and, to Seller’s
Knowledge, no Union or group of employees is seeking or has sought to organize
employees for the purpose of collective bargaining.
28

--------------------------------------------------------------------------------

There has never been, nor has there been any threat of, any strike, slowdown,
work stoppage, lockout, concerted refusal to work overtime or other similar
labor disruption or dispute affecting Seller or any employees of the Business. 
Seller has no duty to bargain with any Union.
(c)           Sellers are not in violation of any applicable Laws pertaining to
employment and employment practices to the extent they relate to employees of
the Business, including all Laws relating to labor relations, equal employment
opportunities, fair employment practices, employment discrimination, harassment,
retaliation, reasonable accommodation, disability rights or benefits,
immigration, wages, hours, overtime compensation, child labor, hiring, promotion
and termination of employees, working conditions, meal and break periods,
privacy, health and safety, workers’ compensation, leaves of absence and
unemployment insurance.  All individuals characterized and treated by Seller as
consultants or independent contractors of the Business are properly treated as
independent contractors under all applicable Laws.  All employees of the
Business classified as exempt under the Fair Labor Standards Act and state and
local wage and hour laws are properly classified there are no Actions against
Seller pending, or to the Seller’s Knowledge, threatened to be brought or filed,
by or with any Governmental Authority or arbitrator in connection with the
employment of any current or former applicant, employee, consultant, or
independent contractor of the Business, including, without limitation, any claim
relating to unfair labor practices, employment discrimination, harassment,
retaliation, equal pay, wages and hours or any other employment related matter
arising under applicable Laws.
(d)           If applicable, Seller has complied with the WARN Act, and it has
no plans to undertake any action in the future that would trigger the WARN Act.
Section 4.21          Taxes. Except as set forth in Section 4.21 of the
Disclosure Schedules:
(a) All Tax Returns with respect to the Business required to be filed by Seller
for any Pre-Closing Tax Period have been, or will be, timely filed.  Such Tax
Returns are, or will be, true, complete and correct in all respects.  All Taxes
due and owing by Seller (whether or not shown on any Tax Return) have been, or
will be, timely paid.
(b) Seller has withheld and paid each Tax required to have been withheld and
paid in connection with amounts paid or owing to any Employee, independent
contractor, creditor, customer, shareholder or other party, and complied with
all information reporting and backup withholding provisions of applicable Law.
(c) No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of Seller.
(d) All deficiencies asserted, or assessments made, against Seller as a result
of any examinations by any taxing authority have been fully paid.
(e) Seller is not a party to any Action by any taxing authority.  There are no
pending or threatened Actions by any taxing authority.
29

--------------------------------------------------------------------------------

(f)           There are no Encumbrances for Taxes upon any of the Purchased
Assets nor is any taxing authority in the process of imposing any Encumbrances
for Taxes on any of the Purchased Assets (other than for current Taxes not yet
due and payable).
(g)           None of the Purchased Assets is (i) required to be treated as
being owned by another person pursuant to the so-called “safe harbor lease”
provisions of former Section 168(f)(8) of the Internal Revenue Code of 1954, as
amended, (ii) subject to Section 168(g)(1)(A) of the Code, or (iii) subject to a
disqualified leaseback or long-term agreement as defined in Section 467 of the
Code.
(h)           None of the Purchased Assets is tax-exempt use property within the
meaning of Section 168(h) of the Code.
Section 4.22          Brokers.  No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement or any other Transaction
Document based upon arrangements made by or on behalf of Seller.
Section 4.23          Full Disclosure. No representation or warranty by Seller
in this Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller that the statements contained in this
ARTICLE V are true and correct as of the date hereof.
Section 5.01          Organization of Buyer. Buyer is a limited liability
company duly organized, validly existing and in good standing under the Laws of
the State of Delaware.
Section 5.02          Authority of Buyer. Buyer has full power and authority to
enter into this Agreement and the other Transaction Documents to which Buyer is
a party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby.  The execution and delivery by
Buyer of this Agreement and any other Transaction Document to which Buyer is a
party, the performance by Buyer of its obligations hereunder and thereunder and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate action on the part of
Buyer.  This Agreement has been duly executed and delivered by Buyer, and
(assuming due authorization, execution and delivery by Seller) this Agreement
constitutes a legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms.  When each other Transaction Document to
which Buyer is or will be a party has been duly executed and delivered by Buyer
(assuming due authorization, execution and delivery by each other party
thereto), such Transaction
30

--------------------------------------------------------------------------------

Document will constitute a legal and binding obligation of Buyer enforceable
against it in accordance with its terms.
Section 5.03          No Conflicts; Consents. The execution, delivery and
performance by Buyer of this Agreement and the other Transaction Documents to
which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the certificate of
incorporation, by-laws or other organizational documents of Buyer; (b) conflict
with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to Buyer; or (c) require the consent, notice or
other action by any Person under any Contract to which Buyer is a party.  No
consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to Buyer in
connection with the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby.
Section 5.04          Brokers. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement or any other Transaction
Document based upon arrangements made by or on behalf of Buyer.
Section 5.05          Sufficiency of Funds. Buyer has sufficient cash on hand or
other sources of immediately available funds to enable it to make payment of the
Purchase Price and consummate the transactions contemplated by this Agreement.
Section 5.06          Legal Proceedings.  There are no Actions pending or, to
Buyer’s knowledge, threatened against or by Buyer or any Affiliate of Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement.  No event has occurred or circumstances exist
that may give rise or serve as a basis for any such Action.
ARTICLE VI 
COVENANTS
Section 6.01          Conduct of Business Prior to the Closing.  From the date
hereof until the Closing, except as otherwise provided in this Agreement or
consented to in writing by Buyer (which consent shall not be unreasonably
withheld or delayed), Seller shall (x) conduct the Business in the ordinary
course of business consistent with past practice; and (y) use reasonable best
efforts to maintain and preserve intact its current Business organization,
operations and franchise and to preserve the rights, franchises, goodwill and
relationships of its employees, customers, lenders, suppliers, regulators and
others having relationships with the Business.  Without limiting the foregoing,
from the date hereof until the Closing Date, Seller shall:
(a)           preserve and maintain all Permits required for the conduct of the
Business as currently conducted or the ownership and use of the Purchased
Assets;
(b)           pay the debts, Taxes and other obligations of the Business when
due;
31

--------------------------------------------------------------------------------

(c)           continue to collect Accounts Receivable in a manner consistent
with past practice, without discounting such Accounts Receivable;
(d)           maintain the properties and assets included in the Purchased
Assets in the same condition as they were on the date of this Agreement, subject
to reasonable wear and tear;
(e)           continue in full force and effect without modification all
Insurance Policies, except as required by applicable Law;
(f)           defend and protect the properties and assets included in the
Purchased Assets from infringement or usurpation;
(g)           perform all of its obligations under all Assigned Contracts;
(h)           maintain the Books and Records in accordance with past practice;
(i)           comply in all material respects with all Laws applicable to the
conduct of the Business or the ownership and use of the Purchased Assets; and
(j)           not take or permit any action that would cause any of the changes,
events or conditions described in Section 4.06 to occur.
Section 6.02          Access to Information. From the date hereof until the
Closing, Seller shall (a) afford Buyer and its Representatives full and free
access to and the right to inspect all of the Real Property, properties, assets,
premises, Books and Records, Contracts and other documents and data related to
the Business; (b) furnish Buyer and its Representatives with such financial,
operating and other data and information related to the Business as Buyer or any
of its Representatives may reasonably request; and (c) instruct the
Representatives of Seller to cooperate with Buyer in its investigation of the
Business.  Any investigation pursuant to this Section 6.02 shall be conducted in
such manner as not to interfere unreasonably with the conduct of the Business or
any other businesses of Seller.  No investigation by Buyer or other information
received by Buyer shall operate as a waiver or otherwise affect any
representation, warranty or agreement given or made by Seller in this Agreement.
Section 6.03          No Solicitation of Other Bids. 
(a)           Seller shall not, and shall not authorize or permit any of its
Affiliates or any of its or their Representatives to, directly or indirectly,
(i) encourage, solicit, initiate, facilitate or continue inquiries regarding an
Acquisition Proposal; (ii) enter into discussions or negotiations with, or
provide any information to, any Person concerning a possible Acquisition
Proposal; or (iii) enter into any agreements or other instruments (whether or
not binding) regarding an Acquisition Proposal.  Seller shall immediately cease
and cause to be terminated, and shall cause its Affiliates and all of its and
their Representatives to immediately cease and cause to be terminated, all
existing discussions or negotiations with any Persons conducted heretofore with
respect to, or that could lead to, an Acquisition Proposal.  For purposes
hereof, “Acquisition Proposal” means any inquiry, proposal or offer from any
Person (other than Buyer or any of its Affiliates)
32

--------------------------------------------------------------------------------

relating to the direct or indirect disposition, whether by sale, merger or
otherwise, of all or any portion of the Business or the Purchased Assets.
(b)           In addition to the other obligations under this Section 6.03,
Seller shall promptly (and in any event within three (3) Business Days after
receipt thereof by Seller or its Representatives) advise Buyer orally and in
writing of any Acquisition Proposal, any request for information with respect to
any Acquisition Proposal, or any inquiry with respect to or which could
reasonably be expected to result in an Acquisition Proposal, the material terms
and conditions of such request, Acquisition Proposal or inquiry, and the
identity of the Person making the same.
(c)           Seller agrees that the rights and remedies for noncompliance with
this Section 6.03 shall include having such provision specifically enforced by
any court having equity jurisdiction, it being acknowledged and agreed that any
such breach or threatened breach shall cause irreparable injury to Buyer and
that money damages would not provide an adequate remedy to Buyer.
Section 6.04          Notice of Certain Events.  
(a)           From the date hereof until the Closing, Seller shall promptly
notify Buyer in writing of:
(i)            any fact, circumstance, event or action the existence, occurrence
or taking of which (A) has had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (B) has resulted
in, or could reasonably be expected to result in, any representation or warranty
made by Seller hereunder not being true and correct or (C) has resulted in, or
could reasonably be expected to result in, the failure of any of the conditions
set forth in Section 7.02 to be satisfied;
(ii)           any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement;
(iii)          any notice or other communication from any Governmental Authority
in connection with the transactions contemplated by this Agreement; and
(iv)          any Actions commenced or, to Seller’s Knowledge, threatened
against, relating to or involving or otherwise affecting the Business, the
Purchased Assets or the Assumed Liabilities that, if pending on the date of this
Agreement, would have been required to have been disclosed pursuant to Section
4.16 or that relates to the consummation of the transactions contemplated by
this Agreement.
(b)           Buyer’s receipt of information pursuant to this Section 6.04 shall
not operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Seller in this Agreement (including Section 8.02 and
Section 9.01(b)) and shall not be deemed to amend or supplement the Disclosure
Schedules.
33

--------------------------------------------------------------------------------

Section 6.05          Employees and Employee Benefits. 
(a)           Seller may terminate all employees of the Business who are
actively at work on the Closing Date, and, at Buyer’s sole discretion, Buyer may
offer employment, on an “at will” basis, to any or all of such employees. No
employee of Seller is a third party beneficiary under this Agreement.
(b)           Seller shall be solely responsible, and Buyer shall have no
obligations whatsoever for, any compensation or other amounts payable to any
current or former employee, officer, director, independent contractor or
consultant of the Business, including, without limitation, hourly pay,
commission, bonus, salary, accrued vacation, fringe, benefits, pension or profit
sharing benefits or severance pay for any period relating to the service with
Seller at any time on or prior to the Closing Date and Seller shall pay all such
amounts to all entitled persons on or prior to the Closing Date.
(c)           Seller shall remain solely responsible for the satisfaction of all
claims for medical, dental, life insurance, health accident or disability
benefits, pension or profit sharing benefits or severance pay brought by or in
respect of current or former employees, officers, directors, independent
contractors or consultants of the Business or the spouses, dependents or
beneficiaries thereof, which claims relate to events occurring on or prior to
the Closing Date.  Seller also shall remain solely responsible for all worker’s
compensation claims of any current or former employees, officers, directors,
independent contractors or consultants of the Business which relate to events
occurring on or prior to the Closing Date. Seller shall pay, or cause to be
paid, all such amounts to the appropriate persons as and when due.
Section 6.06          Confidentiality. From and after the Closing, Seller shall,
and shall cause its Affiliates to, hold, and shall use its reasonable best
efforts to cause its or their respective Representatives to hold, in confidence
any and all information, whether written or oral, concerning the Business,
except to the extent that Seller can show that such information (a) is generally
available to and known by the public through no fault of Seller, any of its
Affiliates or their respective Representatives; or (b) is lawfully acquired by
Seller, any of its Affiliates or their respective Representatives from and after
the Closing from sources which are not prohibited from disclosing such
information by a legal, contractual or fiduciary obligation.  If Seller or any
of its Affiliates or their respective Representatives are compelled to disclose
any information by judicial or administrative process or by other requirements
of Law, Seller shall promptly notify Buyer in writing and shall disclose only
that portion of such information which Seller is advised by its counsel in
writing is legally required to be disclosed, provided that Seller shall use
reasonable best efforts to obtain an appropriate protective order or other
reasonable assurance that confidential treatment will be accorded such
information.
Section 6.07          Non-competition; Non-solicitation. 
(a)           For a period of three (3) years commencing on the Closing Date
(the “Restricted Period”), Seller shall not, and shall not permit any of its
Affiliates to, directly or indirectly, (i) engage in or assist others in
engaging in the Restricted Business in the Territory; (ii) have an interest in
any Person that engages directly or indirectly in
34

--------------------------------------------------------------------------------

the Restricted Business in the Territory in any capacity, including as a
partner, shareholder, member, employee, principal, agent, trustee or consultant;
or (iii) cause, induce or encourage any material actual or prospective client,
customer, supplier or licensor of the Business (including any existing or former
client or customer of Seller and any Person that becomes a client or customer of
the Business after the Closing), or any other Person who has a material business
relationship with the Business, to terminate or modify any such actual or
prospective relationship. Notwithstanding the foregoing, Seller may own,
directly or indirectly, solely as an investment, securities of any Person traded
on any national securities exchange if Seller is not a controlling Person of, or
a member of a group which controls, such Person and does not, directly or
indirectly, own five percent (5%) or more of any class of securities of such
Person.
(b)           During the Restricted Period, Seller shall not, and shall not
permit any of its Affiliates to, directly or indirectly, hire or solicit any
person who is offered employment by Buyer pursuant to Section 6.05(a) or is or
was employed in the Business during the Restricted Period, or encourage any such
employee to leave such employment or hire any such employee who has left such
employment, except pursuant to a general solicitation which is not directed
specifically to any such employees.
(c)           Seller acknowledges that a breach or threatened breach of this
Section 6.07 would give rise to irreparable harm to Buyer, for which monetary
damages would not be an adequate remedy, and hereby agrees that in the event of
a breach or a threatened breach by Seller of any such obligations, Buyer shall,
in addition to any and all other rights and remedies that may be available to it
in respect of such breach, be entitled to equitable relief, including a
temporary restraining order, an injunction, specific performance and any other
relief that may be available from a court of competent jurisdiction (without any
requirement to post bond).
(d)           Seller acknowledges that the restrictions contained in this
Section 6.07 are reasonable and necessary to protect the legitimate interests of
Buyer and constitute a material inducement to Buyer to enter into this Agreement
and consummate the transactions contemplated by this Agreement. In the event
that any covenant contained in this Section 6.07 should ever be adjudicated to
exceed the time, geographic, product or service or other limitations permitted
by applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service or other
limitations permitted by applicable Law.  The covenants contained in this
Section 6.07 and each provision hereof are severable and distinct covenants and
provisions.  The invalidity or unenforceability of any such covenant or
provision as written shall not invalidate or render unenforceable the remaining
covenants or provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.
Section 6.08 Governmental Approvals and Consents. 
(a)           Each party hereto shall, as promptly as possible, (i) make, or
cause or be made, all filings and submissions required under any Law applicable
to such party or any
35

--------------------------------------------------------------------------------

of its Affiliates; and (ii) use reasonable best efforts to obtain, or cause to
be obtained, all consents, authorizations, orders and approvals from all
Governmental Authorities that may be or become necessary for its execution and
delivery of this Agreement and the performance of its obligations pursuant to
this Agreement and the other Transaction Documents.  Each party shall cooperate
fully with the other party and its Affiliates in promptly seeking to obtain all
such consents, authorizations, orders and approvals.  The parties hereto shall
not willfully take any action that will have the effect of delaying, impairing
or impeding the receipt of any required consents, authorizations, orders and
approvals.
(b)           Seller and Buyer shall use reasonable best efforts to give all
notices to, and obtain all consents from, all third parties that are described
in Section 4.03.
(c)           Without limiting the generality of the parties’ undertakings
pursuant to subsections (a) and (b) above, each of the parties hereto shall use
all reasonable best efforts to:
(i)            respond to any inquiries by any Governmental Authority regarding
antitrust or other matters with respect to the transactions contemplated by this
Agreement or any other Transaction Document;
(ii)           avoid the imposition of any order or the taking of any action
that would restrain, alter or enjoin the transactions contemplated by this
Agreement or any other Transaction Document; and
(iii)           in the event any Governmental Order adversely affecting the
ability of the parties to consummate the transactions contemplated by this
Agreement or any other Transaction Document has been issued, to have such
Governmental Order vacated or lifted.
(d)           All analyses, appearances, meetings, discussions, presentations,
memoranda, briefs, filings, arguments, and proposals made by or on behalf of
either party before any Governmental Authority or the staff or regulators of any
Governmental Authority, in connection with the transactions contemplated
hereunder (but, for the avoidance of doubt, not including any interactions
between Seller or Buyer with Governmental Authorities in the ordinary course of
business, any disclosure which is not permitted by Law or any disclosure
containing confidential information) shall be disclosed to the other party
hereunder in advance of any filing, submission or attendance, it being the
intent that the parties will consult and cooperate with one another, and
consider in good faith the views of one another, in connection with any such
analyses, appearances, meetings, discussions, presentations, memoranda, briefs,
filings, arguments, and proposals. Each party shall give notice to the other
party with respect to any meeting, discussion, appearance or contact with any
Governmental Authority or the staff or regulators of any Governmental Authority,
with such notice being sufficient to provide the other party with the
opportunity to attend and participate in such meeting, discussion, appearance or
contact.
36

--------------------------------------------------------------------------------

Section 6.09          Books and Records. 
(a)           In order to facilitate the resolution of any claims made against
or incurred by Seller prior to the Closing, or for any other reasonable purpose,
for a period of three (3) years after the Closing, Buyer shall:
(i)            retain the Books and Records (including personnel files) relating
to periods prior to the Closing in a manner reasonably consistent with the prior
practices of Seller; and
(ii)           upon reasonable notice, afford the Seller’s Representatives
reasonable access (including the right to make, at Seller’s expense,
photocopies), during normal business hours, to such Books and Records.
(b)           In order to facilitate the resolution of any claims made by or
against or incurred by Buyer after the Closing, or for any other reasonable
purpose, for a period of three (3) years following the Closing, Seller shall:
(i)            retain the books and records (including personnel files) of
Seller which relate to the Business and its operations for periods prior to the
Closing; and
(ii)           upon reasonable notice, afford the Buyer’s Representatives
reasonable access (including the right to make, at Buyer’s expense,
photocopies), during normal business hours, to such books and records.
(c)           Each Party to this Agreement will promptly execute and deliver
such further instruments and agreements and do such further acts and things as
may be reasonably requested in writing by any other party hereto that may be
necessary or desirable in order to effect fully the purposes of this Agreement,
including but not limited to the delivery of all materials and documents, and
the performance of all acts, necessary for the completion of an audit of the
Seller by the Buyer and its affiliates or agents, including Buyer’s Accountants,
on or before January 31, 2018.
(d)           Neither Buyer nor Seller shall be obligated to provide the other
party with access to any books or records (including personnel files) pursuant
to this Section 6.09 where such access would violate any Law.
Section 6.10          Closing Conditions From the date hereof until the Closing,
each party hereto shall use reasonable best efforts to take such actions as are
necessary to expeditiously satisfy the closing conditions set forth in ARTICLE
VII hereof.
Section 6.11          Public Announcements.  Unless otherwise required by
applicable Law or stock exchange requirements (based upon the reasonable advice
of counsel), no party to this Agreement shall make any public announcements in
respect of this Agreement or the transactions contemplated hereby or otherwise
communicate with any news media without the prior written consent of the other
party (which consent shall not be unreasonably withheld or delayed), and the
parties shall cooperate as to the timing and contents of any such announcement.
37

--------------------------------------------------------------------------------

Section 6.12          Bulk Sales Laws. The parties hereby waive compliance with
the provisions of any bulk sales, bulk transfer or similar Laws of any
jurisdiction that may otherwise be applicable with respect to the sale of any or
all of the Purchased Assets to Buyer; it being understood that any Liabilities
arising out of the failure of Seller to comply with the requirements and
provisions of any bulk sales, bulk transfer or similar Laws of any jurisdiction
which would not otherwise constitute Assumed Liabilities shall be treated as
Excluded Liabilities.
Section 6.13          Receivables.  From and after the Closing, if Seller or any
of its Affiliates receives or collects any funds relating to any Accounts
Receivable or any other Purchased Asset, Seller or its Affiliate shall remit
such funds to Buyer within three (3) Business Days after its receipt thereof. 
From and after the Closing, if Buyer or its Affiliate receives or collects any
funds relating to any Excluded Asset, Buyer or its Affiliate shall remit any
such funds to Seller within three (3) Business Days after its receipt thereof.
Section 6.14          Transfer Taxes.  All transfer, documentary, sales, use,
stamp, registration, value added and other such Taxes and fees (including any
penalties and interest) incurred in connection with this Agreement and the other
Transaction Documents (including any real property transfer Tax and any other
similar Tax) shall be borne and paid by Seller when due.  Seller shall, at its
own expense, timely file any Tax Return or other document with respect to such
Taxes or fees (and Buyer shall cooperate with respect thereto as necessary).
Section 6.15          Further Assurances. Following the Closing, each of the
parties hereto shall, and shall cause their respective Affiliates to, execute
and deliver such additional documents, instruments, conveyances and assurances
and take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement and the other Transaction Documents.
ARTICLE VII 
CONDITIONS TO CLOSING
Section 7.01          Conditions to Obligations of All Parties. The obligations
of each party to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions:
(a)           No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Governmental Order which is in effect and has the effect
of making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.
(b)           Seller shall have received all consents, authorizations, orders
and approvals from the Governmental Authorities referred to in Section 4.03 and
Buyer shall have received all consents, authorizations, orders and approvals
from the Governmental Authorities referred to in Section 5.03, in each case, in
form and substance reasonably satisfactory to Buyer and Seller, and no such
consent, authorization, order and approval shall have been revoked.
38

--------------------------------------------------------------------------------

Section 7.02          Conditions to Obligations of Buyer. The obligations of
Buyer to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or Buyer’s waiver, at or prior to the Closing, of
each of the following conditions:
(a)           Other than the representations and warranties of Seller contained
in Section 4.01, Section 4.02, Section 4.04 and Section 4.22, the
representations and warranties of Seller contained in this Agreement, the other
Transaction Documents and any certificate or other writing delivered pursuant
hereto shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality or Material Adverse Effect)
or in all material respects (in the case of any representation or warranty not
qualified by materiality or Material Adverse Effect) on and as of the date
hereof and on and as of the Closing Date with the same effect as though made at
and as of such date (except those representations and warranties that address
matters only as of a specified date, the accuracy of which shall be determined
as of that specified date in all respects).  The representations and warranties
of Seller contained in Section 4.01, Section 4.02, Section 4.04 and Section 4.22
shall be true and correct in all respects on and as of the date hereof and on
and as of the Closing Date with the same effect as though made at and as of such
date (except those representations and warranties that address matters only as
of a specified date, the accuracy of which shall be determined as of that
specified date in all respects).
(b)           Seller shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date; provided, that, with
respect to agreements, covenants and conditions that are qualified by
materiality, Seller shall have performed such agreements, covenants and
conditions, as so qualified, in all respects.
(c)           No Action shall have been commenced against Buyer or Seller, which
would prevent the Closing.  No injunction or restraining order shall have been
issued by any Governmental Authority, and be in effect, which restrains or
prohibits any transaction contemplated hereby.
(d)           All approvals, consents and waivers that are listed on Section
4.03 of the Disclosure Schedules shall have been received, and executed
counterparts thereof shall have been delivered to Buyer at or prior to the
Closing.
(e)           From the date of this Agreement, there shall not have occurred any
Material Adverse Effect, nor shall any event or events have occurred that,
individually or in the aggregate, with or without the lapse of time, could
reasonably be expected to result in a Material Adverse Effect.
(f)           Seller shall have delivered to Buyer duly executed counterparts to
the Transaction Documents (other than this Agreement) and such other documents
and deliveries set forth in Section 3.02(a).
39

--------------------------------------------------------------------------------

(g)           Buyer shall have received all Permits that are necessary for it to
conduct the Business as conducted by Seller as of the Closing Date.
(h)           All Encumbrances relating to the Purchased Assets shall have been
released in full, other than Permitted Encumbrances, and Seller shall have
delivered to Buyer written evidence, in form satisfactory to Buyer in its sole
discretion, of the release of such Encumbrances.
(i)           Buyer shall have received a certificate, dated the Closing Date
and signed by a duly authorized officer of Seller, that each of the conditions
set forth in Section 7.02(a) and Section 7.02(b) have been satisfied (the
“Seller Closing Certificate”).
(j)           Buyer shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of Seller certifying that attached
thereto are true and complete copies of all resolutions adopted by the members
of Seller authorizing the execution, delivery and performance of this Agreement
and the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby.
(k)           Buyer shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of Seller certifying the names and
signatures of the officers of Seller authorized to sign this Agreement, the
Transaction Documents and the other documents to be delivered hereunder and
thereunder.
(l)           Seller shall have delivered to Buyer such other documents or
instruments as Buyer reasonably requests and are reasonably necessary to
consummate the transactions contemplated by this Agreement.
Section 7.03          Conditions to Obligations of Seller. The obligations of
Seller to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or Seller’s waiver, at or prior to the Closing, of
each of the following conditions:
(a)           Other than the representations and warranties of Buyer contained
in Section 5.01, Section 5.02 and Section 5.04, the representations and
warranties of Buyer contained in this Agreement, the other Transaction Documents
and any certificate or other writing delivered pursuant hereto shall be true and
correct in all respects (in the case of any representation or warranty qualified
by materiality or Material Adverse Effect) or in all material respects on and as
of the date hereof and on and as of the Closing Date with the same effect as
though made at and as of such date (except those representations and warranties
that address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects).  The representations and
warranties of Buyer contained in Section 5.01, Section 5.02 and Section 5.04
shall be true and correct in all respects on and as of the date hereof and on
and as of the Closing Date with the same effect as though made at and as of such
date.
(b)           Buyer shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the
40

--------------------------------------------------------------------------------

other Transaction Documents to be performed or complied with by it prior to or
on the Closing Date; provided, that, with respect to agreements, covenants and
conditions that are qualified by materiality, Buyer shall have performed such
agreements, covenants and conditions, as so qualified, in all respects.
(c)           No injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which restrains or prohibits any
material transaction contemplated hereby.
(d)           All approvals, consents and waivers that are listed on Section
5.03 of the Disclosure Schedules shall have been received, and executed
counterparts thereof shall have been delivered to Seller at or prior to the
Closing.
(e)           Buyer shall have delivered to Seller duly executed counterparts to
the Transaction Documents (other than this Agreement) and such other documents
and deliveries set forth in Section 3.02(b).
(f)           Seller shall have received a certificate, dated the Closing Date
and signed by a duly authorized officer of Buyer, that each of the conditions
set forth in Section 7.03(a) and Section 7.03(b) have been satisfied (the “Buyer
Closing Certificate”).
(g)           Seller shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of Buyer certifying that attached
thereto are true and complete copies of all resolutions adopted by the members
of Buyer authorizing the execution, delivery and performance of this Agreement
and the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby.
(h)           Seller shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of Buyer certifying the names and
signatures of the officers of Buyer authorized to sign this Agreement, the
Transaction Documents and the other documents to be delivered hereunder and
thereunder.
(i)           Buyer shall have delivered to Seller such other documents or
instruments as Seller reasonably requests and are reasonably necessary to
consummate the transactions contemplated by this Agreement.
 
41

--------------------------------------------------------------------------------

ARTICLE VIII
SURVIVAL AND INDEMNIFICATION
Section 8.01          Survival. Subject to the limitations and other provisions
of this Agreement, the representations and warranties contained herein shall
survive the Closing and shall remain in full force and effect until the date
that is eighteen (18) months from the Closing Date; provided, that the
representations and warranties in (i) Section 4.01, Section 4.02, Section 4.08,
Section 4.09, Section 4.22, Section 5.01, Section 5.02 and Section 5.04 shall
survive indefinitely, (ii) Section 4.18 shall survive for a period of five (5)
years after the Closing, and (iii) Section 4.19 and Section 4.21 shall survive
for the full period of all applicable statutes of limitations (giving effect to
any waiver, mitigation or extension thereof) plus 60 days.   All covenants and
agreements of the parties contained herein shall survive the Closing
indefinitely or for the period explicitly specified therein. Notwithstanding the
foregoing, any claims asserted in good faith with reasonable specificity (to the
extent known at such time) and in writing by notice from the non-breaching party
to the breaching party prior to the expiration date of the applicable survival
period shall not thereafter be barred by the expiration of the relevant
representation or warranty and such claims shall survive until finally resolved.
Section 8.02          Indemnification By Seller.  Subject to the other terms and
conditions of this ARTICLE VIII, and provided that Buyer provide written notice
to Seller of Losses for which indemnification is required herein prior to the
expiration of the applicable survival period set forth in Section 8.01, Seller
shall indemnify and defend each of Buyer and its Affiliates and their respective
Representatives (collectively, the “Buyer Indemnitees”) against, and shall hold
each of them harmless from and against, and shall pay and reimburse each of them
for, any and all Losses incurred or sustained by, or imposed upon, the Buyer
Indemnitees based upon, arising out of, with respect to or by reason of:
(a)           any inaccuracy in or breach of any of the representations or
warranties of Seller contained in this Agreement, the other Transaction
Documents or in any certificate or instrument delivered by or on behalf of
Seller pursuant to this Agreement, as of the date such representation or
warranty was made or as if such representation or warranty was made on and as of
the Closing Date (except for representations and warranties that expressly
relate to a specified date, the inaccuracy in or breach of which will be
determined with reference to such specified date);
(b)           any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Seller pursuant to this Agreement, the other
Transaction Documents or any certificate or instrument delivered by or on behalf
of Seller pursuant to this Agreement;
(c)           any Excluded Asset or any Excluded Liability; or
(d)           any Third Party Claim based upon, resulting from or arising out of
the business, operations, properties, assets or obligations of Seller or any of
its Affiliates (other than the Purchased Assets or Assumed Liabilities)
conducted, existing or arising on or prior to the Closing Date.
42

--------------------------------------------------------------------------------

Section 8.03          Indemnification By Buyer.  Subject to the other terms and
conditions of this ARTICLE VIII, and provided that Seller provide written notice
to Buyer of Losses for which indemnification is required herein prior to the
expiration of the applicable survival period set forth in Section 8.01, Buyer
shall indemnify and defend each of Seller and its Affiliates and their
respective Representatives (collectively, the “Seller Indemnitees”) against, and
shall hold each of them harmless from and against, and shall pay and reimburse
each of them for, any and all Losses incurred or sustained by, or imposed upon,
the Seller Indemnitees based upon, arising out of, with respect to or by reason
of:
(a)           any inaccuracy in or breach of any of the representations or
warranties of Buyer contained in this Agreement or in any certificate or
instrument delivered by or on behalf of Buyer pursuant to this Agreement, as of
the date such representation or warranty was made or as if such representation
or warranty was made on and as of the Closing Date (except for representations
and warranties that expressly relate to a specified date, the inaccuracy in or
breach of which will be determined with reference to such specified date);
(b)           any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement; or
(c)           any Assumed Liability.
Section 8.04          Certain Limitations. The indemnification provided for in
Section 8.02 and Section 8.03 shall be subject to the following limitations:
(a)           Seller shall not be liable to the Buyer Indemnitees for
indemnification under Section 8.02(a) until the aggregate amount of all Losses
in respect of indemnification under Section 8.02(a) exceeds $100,000.00 (the
“Basket”), in which event Seller shall be required to pay or be liable for all
such Losses from the first dollar.  The aggregate amount of all Losses for which
Seller shall be liable pursuant to Section 8.02(a) shall not exceed the Purchase
Price (including the Additional Purchase Price) (the “Cap”).
(b)           Buyer shall not be liable to the Seller Indemnitees for
indemnification under Section 8.03(a) until the aggregate amount of all Losses
in respect of indemnification under Section 8.03(a) exceeds the Basket, in which
event Buyer shall be required to pay or be liable for all such Losses from the
first dollar.  The aggregate amount of all Losses for which Buyer shall be
liable pursuant to Section 8.03(a) shall not exceed the Cap.
(c)           Notwithstanding the foregoing, the limitations set forth in
Section 8.04(a) and Section 8.04(b) shall not apply to Losses based upon,
arising out of, with respect to or by reason of any inaccuracy in or breach of
any representation or warranty in Section 4.01, Section 4.02, Section 4.08,
Section 4.18, Section 4.19, Section 4.21, Section 4.22, Section 5.01, Section
5.02 and Section 5.04.
(d)           For purposes of this ARTICLE VIII, any inaccuracy in or breach of
any representation or warranty shall be determined without regard to any
materiality, Material
43

--------------------------------------------------------------------------------

Adverse Effect or other similar qualification contained in or otherwise
applicable to such representation or warranty.
Section 8.05          Indemnification Procedures. The party making a claim under
this ARTICLE VIII is referred to as the “Indemnified Party”, and the party
against whom such claims are asserted under this ARTICLE VIII is referred to as
the “Indemnifying Party”.
(a)           Third Party Claims.  If any Indemnified Party receives notice of
the assertion or commencement of any Action made or brought by any Person who is
not a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than thirty (30) calendar days after receipt of such notice of such
Third Party Claim. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure.  Such notice by the Indemnified Party shall
describe the Third Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party.  The Indemnifying Party shall have the right to participate
in, or by giving written notice to the Indemnified Party, to assume the defense
of any Third Party Claim at the Indemnifying Party’s expense and by the
Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate in
good faith in such defense; provided, that if the Indemnifying Party is Seller,
such Indemnifying Party shall not have the right to defend or direct the defense
of any such Third Party Claim that (x) is asserted directly by or on behalf of a
Person that is a supplier or customer of the Business, or (y) seeks an
injunction or other equitable relief against the Indemnified Party. In the event
that the Indemnifying Party assumes the defense of any Third Party Claim,
subject to Section 8.05(b), it shall have the right to take such action as it
deems necessary to avoid, dispute, defend, appeal or make counterclaims
pertaining to any such Third Party Claim in the name and on behalf of the
Indemnified Party. The Indemnified Party shall have the right to participate in
the defense of any Third Party Claim with counsel selected by it subject to the
Indemnifying Party’s right to control the defense thereof. The fees and
disbursements of such counsel shall be at the expense of the Indemnified Party,
provided, that if in the reasonable opinion of counsel to the Indemnified Party,
(A) there are legal defenses available to an Indemnified Party that are
different from or additional to those available to the Indemnifying Party; or
(B) there exists a conflict of interest between the Indemnifying Party and the
Indemnified Party that cannot be waived, the Indemnifying Party shall be liable
for the reasonable fees and expenses of counsel to the Indemnified Party in each
jurisdiction for which the Indemnified Party determines counsel is required. If
the Indemnifying Party elects not to compromise or defend such Third Party
Claim, fails to promptly notify the Indemnified Party in writing of its election
to defend as provided in this Agreement, or fails to diligently prosecute the
defense of such Third Party Claim, the Indemnified Party may, subject to Section
8.05(b), pay, compromise, defend such Third Party Claim and seek indemnification
for any and all Losses based upon, arising from or relating to such Third
44

--------------------------------------------------------------------------------

Party Claim. Seller and Buyer shall cooperate with each other in all reasonable
respects in connection with the defense of any Third Party Claim, including
making available (subject to the provisions of Section 6.06) records relating to
such Third Party Claim and furnishing, without expense (other than reimbursement
of actual out-of-pocket expenses) to the defending party, management employees
of the non-defending party as may be reasonably necessary for the preparation of
the defense of such Third Party Claim.
(b)           Settlement of Third Party Claims.  Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not enter into
settlement of any Third Party Claim without the prior written consent of the
Indemnified Party, except as provided in this Section 8.05(b).  If a firm offer
is made to settle a Third Party Claim without leading to liability or the
creation of a financial or other obligation on the part of the Indemnified Party
and provides, in customary form, for the unconditional release of each
Indemnified Party from all liabilities and obligations in connection with such
Third Party Claim and the Indemnifying Party desires to accept and agree to such
offer, the Indemnifying Party shall give written notice to that effect to the
Indemnified Party.  If the Indemnified Party fails to consent to such firm offer
within ten (10) days after its receipt of such notice, the Indemnified Party may
continue to contest or defend such Third Party Claim and in such event, the
maximum liability of the Indemnifying Party as to such Third Party Claim shall
not exceed the amount of such settlement offer.  If the Indemnified Party fails
to consent to such firm offer and also fails to assume defense of such Third
Party Claim, the Indemnifying Party may settle the Third Party Claim upon the
terms set forth in such firm offer to settle such Third Party Claim.  If the
Indemnified Party has assumed the defense pursuant to Section 8.05(a), it shall
not agree to any settlement without the written consent of the Indemnifying
Party (which consent shall not be unreasonably withheld or delayed).
(c)           Direct Claims. Any Action by an Indemnified Party on account of a
Loss which does not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than thirty (30) days
after the Indemnified Party becomes aware of such Direct Claim.  The failure to
give such prompt written notice shall not, however, relieve the Indemnifying
Party of its indemnification obligations, except and only to the extent that the
Indemnifying Party forfeits rights or defenses by reason of such failure. Such
notice by the Indemnified Party shall describe the Direct Claim in reasonable
detail, shall include copies of all material written evidence thereof and shall
indicate the estimated amount, if reasonably practicable, of the Loss that has
been or may be sustained by the Indemnified Party.  The Indemnifying Party shall
have thirty (30) days after its receipt of such notice to respond in writing to
such Direct Claim.  The Indemnified Party shall allow the Indemnifying Party and
its professional advisors to investigate the matter or circumstance alleged to
give rise to the Direct Claim, and whether and to what extent any amount is
payable in respect of the Direct Claim and the Indemnified Party shall assist
the Indemnifying Party’s investigation by giving such information and assistance
(including access to the Indemnified Party’s premises and personnel and the
right to examine and copy any accounts, documents or records) as the
Indemnifying Party or any of its professional advisors may reasonably request. 
If the Indemnifying Party does not so respond within such thirty (30) day
period, the
45

--------------------------------------------------------------------------------

Indemnifying Party shall be deemed to have rejected such claim, in which case
the Indemnified Party shall be free to pursue such remedies as may be available
to the Indemnified Party on the terms and subject to the provisions of this
Agreement.
Section 8.06          Payments. Once a Loss is agreed to by the Indemnifying
Party or finally adjudicated to be payable pursuant to this ARTICLE VIII, the
Indemnifying Party shall satisfy its obligations within fifteen (15) Business
Days of such final, non-appealable adjudication by wire transfer of immediately
available funds.  The parties hereto agree that should an Indemnifying Party not
make full payment of any such obligations within such fifteen (15) Business Day
period, any amount payable shall accrue interest from and including the date of
agreement of the Indemnifying Party or final, non-appealable adjudication to but
including the date such payment has been made at a rate per annum equal to the
“Base Rate” then announced by Citibank, N.A. as its prime rate.  Such interest
shall be calculated daily on the basis of a 360-day year and the actual number
of days elapsed, without compounding.
Section 8.07          Tax Treatment of Indemnification Payments. All
indemnification payments made under this Agreement shall be treated by the
parties as an adjustment to the Purchase Price for Tax purposes, unless
otherwise required by Law.
Section 8.08          Effect of Investigation. The representations, warranties
and covenants of the Indemnifying Party, and the Indemnified Party’s right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its Representatives) or by reason of the fact that the
Indemnified Party or any of its Representatives knew or should have known that
any such representation or warranty is, was or might be inaccurate or by reason
of the Indemnified Party’s waiver of any condition set forth in Section 7.02 or
Section 7.03, as the case may be.
Section 8.09          Exclusive Remedies. Subject to Section 6.07 and Section
10.11, the parties acknowledge and agree that their sole and exclusive remedy
with respect to any and all claims (other than claims arising from fraud,
criminal activity or willful misconduct on the part of a party hereto in
connection with the transactions contemplated by this Agreement) for any breach
of any representation, warranty, covenant, agreement or obligation set forth
herein or otherwise relating to the subject matter of this Agreement, shall be
pursuant to the indemnification provisions set forth in this ARTICLE VIII.  In
furtherance of the foregoing, each party hereby waives, to the fullest extent
permitted under Law, any and all rights, claims and causes of action for any
breach of any representation, warranty, covenant, agreement or obligation set
forth herein or otherwise relating to the subject matter of this Agreement it
may have against the other parties hereto and their Affiliates and each of their
respective Representatives arising under or based upon any Law, except pursuant
to the indemnification provisions set forth in this ARTICLE VIII. Nothing in
this Section 8.09 shall limit any Person’s right to seek and obtain any
equitable relief to which any Person shall be entitled or to seek any remedy on
account of any party’s fraudulent , criminal or intentional misconduct.
Section 8.10          Seller Liability.  The liability of PA Seller and NY
Seller under this Agreement shall be joint and several, with each such Seller
being unconditionally liable for the obligations of the other of them and both
of them.  In making any claim or commencing any Action against one of them, it
shall not be necessary for a Buyer Indemnitee to make any claim
46

--------------------------------------------------------------------------------

or commence an Action against the other of them or join the other of them in any
Action brought to enforce this Agreement.
ARTICLE IX
TERMINATION
Section 9.01          Termination. This Agreement may be terminated at any time
prior to the Closing:
(a)           by the mutual written consent of Seller and Buyer;
(b)           by Buyer by written notice to Seller if:
(i)            Buyer is not then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Seller pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in ARTICLE VII and such breach, inaccuracy or failure has not been cured by
Seller within ten (10) days of Seller’s receipt of written notice of such breach
from Buyer; or
(ii)           any of the conditions set forth in Section 7.01 or Section 7.02
shall not have been, or if it becomes apparent that any of such conditions will
not be, fulfilled by February 5, 2018, unless such failure shall be due to the
failure of Buyer to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;
(c)           by Seller by written notice to Buyer if:
(i)            Seller is not then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Buyer pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in ARTICLE VII and such breach, inaccuracy or failure has not been cured by
Buyer within ten (10) days of Buyer’s receipt of written notice of such breach
from Seller; or
(ii)           any of the conditions set forth in Section 7.01 or Section 7.03
shall not have been, or if it becomes apparent that any of such conditions will
not be, fulfilled by February 5, 2018, unless such failure shall be due to the
failure of Seller to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;
or
(d)           by Buyer or Seller in the event that (i) there shall be any Law
that makes consummation of the transactions contemplated by this Agreement
illegal or otherwise prohibited or (ii) any Governmental Authority shall have
issued a Governmental Order
47

--------------------------------------------------------------------------------

restraining or enjoining the transactions contemplated by this Agreement, and
such Governmental Order shall have become final and non-appealable.
Section 9.02          Effect of Termination. In the event of the termination of
this Agreement in accordance with this Article, this Agreement shall forthwith
become void and there shall be no liability on the part of any party hereto
except:
(a)           as set forth in this ARTICLE IX and Section 6.06 and ARTICLE X
hereof; and
(b)           that nothing herein shall relieve any party hereto from liability
for any willful breach of any provision hereof.
ARTICLE X 
MISCELLANEOUS
Section 10.01          Expenses.  Except as otherwise expressly provided herein,
all costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.
Section 10.02          Notices.  All notices, requests, consents, claims,
demands, waivers and other communications hereunder shall be in writing and
shall be deemed to have been given (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient or (d) on
the third (3rd) day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. Such communications must be sent to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this Section
10.02):
 
48

--------------------------------------------------------------------------------

If to Seller:
iGourmet LLC
iGourmet NY LLC
508 Delaware Avenue
West Pittston, Pennsylvania 18643
E-mail: spencer@igourmet.com
Attention:          Spencer Chesman, CEO
 
with a copy to:
Olender Feldman LLP
420 Morris Avenue
Summit, NJ 07901
E-mail: kolender@olenderfeldman.com
Attention:          Kurt D. Olender, Esq.
 
If to Buyer:
Innovative Gourmet, LLC
28411 Racetrack Road
Bonita Springs, Florida 34135
E-mail: sklepfish@isgcapital.com
Attention:          Samuel Klepfish, Manager
 
with a copy to:
Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A.
150 West Flagler Street, Suite 2200
Miami, Florida 33130
Facsimile: 305-789-2605
E-mail: sames@stearnsweaver.com
Attention:          Stuart D. Ames, Esq.

 
Section 10.03          Interpretation. For purposes of this Agreement, (a) the
words “include,” “includes” and “including” shall be deemed to be followed by
the words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder.  This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted.  The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.
Section 10.04          Headings. The headings in this Agreement are for
reference only and shall not affect the interpretation of this Agreement.
49

--------------------------------------------------------------------------------

Section 10.05          Severability. If any term or provision of this Agreement
is invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.  Except as provided in Section 6.07(d), upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.
Section 10.06          Entire Agreement.  This Agreement and the other
Transaction Documents constitute the sole and entire agreement of the parties to
this Agreement with respect to the subject matter contained herein and therein,
and supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter, including without
limitation the letter of intent and attached Summary of Key Terms dated August
24, 2017.  In the event of any inconsistency between the statements in the body
of this Agreement and those in the other Transaction Documents, the Exhibits and
Disclosure Schedules (other than an exception expressly set forth as such in the
Disclosure Schedules), the statements in the body of this Agreement will
control.
Section 10.07          Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  Neither party may assign its rights or
obligations hereunder without the prior written consent of the other party.
Section 10.08          No Third-party Beneficiaries. Except as provided in
ARTICLE VIII, this Agreement is for the sole benefit of the parties hereto and
their respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
Section 10.09          Amendment and Modification; Waiver. This Agreement may
only be amended, modified or supplemented by an agreement in writing signed by
each party hereto.  No waiver by any party of any of the provisions hereof shall
be effective unless explicitly set forth in writing and signed by the party so
waiving.  No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver.  No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
Section 10.10          Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial. 
(a)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Florida without giving effect to any
choice or conflict of law provision or rule (whether of the State of Florida any
other jurisdiction).
50

--------------------------------------------------------------------------------

(b)           ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF FLORIDA IN EACH CASE LOCATED IN THE
CITY OF MIAMI AND COUNTY OF MIAMI-DADE COUNTY, AND EACH PARTY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO
SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(c)           EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 10.10(c).
Section 10.11          Specific Performance. The parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity.
Section 10.12          Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.
 
51

--------------------------------------------------------------------------------



[SIGNATURE PAGE FOLLOWS]












52

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 
 
iGOURMET LLC
 
 
By:          
Name:          
Title:          
 
 
iGOURMET NY LLC
 
By:          
Name:          
Title:          
 
INNOVATIVE GOURMET LLC
 
 
By:          
Name:          
Title:          

 






[iGourmet LLC, iGourmet NY LLC / Innovative Gourmet, Asset Purchase Agreement]
53
